  Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 1 of 95 PageID #: 1




                      UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF KENTUCKY
                          LOUISVILLE DIVISION


 MICHAEL COLLINS, JEFFREY COSBY,
 THELA ELLIOTT, GRACIE LEWIS,
 DEJUAN NASH, TIFFANY PRICE,
 LEAGUE OF WOMEN VOTERS OF
 KENTUCKY, LOUISVILLE URBAN
                                                                  3:20-cv-375-CRS
 LEAGUE, and KENTUCKY                             Civil Case No. _____________
 CONFERENCE OF NAACP BRANCHES,
                                                  COMPLAINT FOR INJUNCTIVE
                              Plaintiffs,         AND DECLARATORY RELIEF

        v.

 MICHAEL ADAMS, in his official
 capacity as the Secretary of State
 of Kentucky; ANDREW BESHEAR,
 in his official capacity as the Governor
 of Kentucky; and ALBERT BENJAMIN
 CHANDLER, III, in his official capacity
 as the Chairman of the Kentucky Board
 of Elections,

                              Defendants.



                                      COMPLAINT

       Plaintiffs—Michael Collins, Jeffrey Cosby, Thela Elliott, Gracie Lewis, DeJuan

Nash, Tiffany Price, the League of Women Voters of Kentucky (“LWVKY”), the

Louisville Urban League, and the Kentucky Conference of NAACP Branches (the

“Kentucky NAACP”)—by and through their undersigned attorneys, bring this Complaint

against the above-named Defendants; their respective agents, officers, employees, and

successors; and all persons acting in concert with each or any of them. In support of this

Complaint, Plaintiffs allege the following:
    Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 2 of 95 PageID #: 2




                                    INTRODUCTION

       1.     The COVID-19 pandemic is an unprecedented public health emergency

that poses an ongoing and very real threat to Kentuckians’ ability to participate safely in

their electoral democracy. In the first wave of the virus, COVID-19 has spread

throughout Kentucky at an exponential rate. In the month of April alone, Kentucky’s

number of confirmed cases of COVID-19 increased by more than sixfold, and the

number of associated deaths increased by twelvefold. 1 As of the date of filing this

Complaint, Kentucky has reported 8,951 positive cases and 390 deaths. 2

       2.     Because the highly contagious COVID-19 spreads through close contact

between individuals, public health experts recommend that individuals protect

themselves from the virus by staying home and maintaining at least six-feet of distance

from people outside of their household. 3

       3.     Recognizing this threat, Kentucky officials used their power and took

several steps to protect Kentuckians’ right to vote safely in the June 23 primary election.

Acting in accordance with the legislature’s recent decision to give election officials the


1Amber Rush, 680 Positive Cases of COVID-19, 20 Deaths Reported in Ky. on
Wednesday, KFVS 12 (Apr. 1, 2020), https://www.kfvs12.com/2020/04/01/gov-
beshear-give-update-pm-planning-statewide-drive-thru-testing/; Ky. COVID-19
Numbers Now at 4,708 Cases, 240 Total Deaths, WKYT (Apr. 30, 2020),
https://www.wkyt.com/content/news/WATCH-LIVE-Gov-Andy-Beshears-daily-
COVID-19-update-570089181.html.
2Kentucky Dep’t of Pub. Health, Kentucky Coronavirus Monitoring (last updated May
26, 2020 at 5:00 P.M. E.T.), https://govstatus.egov.com/kycovid19.
3CDC, Coronavirus Disease 2019: Protect Yourself (last updated Apr. 24, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/
prevention.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F
2019-ncov%2Fprepare%2Fprevention.html.

                                             2
    Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 3 of 95 PageID #: 3




flexibility to change Kentucky’s extremely restrictive voting laws, the Secretary of State,

the Governor, and the Board of Elections used that power to create a new set of rules to

conform to the unique circumstances of this pandemic. Unfortunately, they have

declined to take similar steps to safeguard the November 3, 2020 general election.

       4.     Public health officials project that the pandemic will continue to impact

our lives in the coming days, weeks, months, and even years. 4 There is no doubt that

COVID-19 poses an ongoing threat. And even if the current outbreak subsides over the

summer, substantial health risks will remain. 5 Although the curve is beginning to

flatten in some parts of the country, “going in the right direction . . . does not mean we

have, by any means, total control of this outbreak,” according to public health officials. 6



4 Savannah Behrmann, ‘Convinced’: Fauci Says There Will Be Coronavirus in the Fall
After Trump Says ‘It May Not Come Back’, USA Today (Apr. 23, 2020),
https://www.usatoday.com/story/news/politics/2020/04/22/coronavirus-dr-anthony-
fauci-says-i-am-convinced-second-wave/3009131001/; John Lauerman, Covid-19
Pandemic Likely to Last Two Years, Report Says, Bloomberg News (May 1, 2020),
https://www.bloomberg.com/news/articles/2020-05-01/covid-19-pandemic-likely-to-
last-two-years-report-says (citing report from the Center for Infectious Disease
Research and Policy at the University of Minnesota).
5Adrianna Rodriguez, The US is ‘Slightly’ Past Its First Peak, But Expert Says the
Pandemic is Far from Over, USA Today (Apr. 28, 2020),
https://www.usatoday.com/story/news/health/2020/04/28/coronavirus-johns-
hopkins-expert-says-covid-19-pandemic-far-over/3038429001/; Apoorva Mandavilli &
Katie Thomas, Will an Antibody Test Allow Us to Go Back to School or Work?, N.Y.
Times (Apr. 10, 2020), https://www.nytimes.com/2020/04/10/health/coronavirus-
antibodytest.html; Jason Silverstein, Fauci Says He “Can’t Guarantee” In-Person
Voting in November Will Be Safe, CBS News (Apr. 13, 2020),
https://www.cbsnews.com/news/coronavirus-fauci-says-he-cant-guarantee-inperson-
voting-in-november-will-be-safe/?ftag=CNM-00-10aac3a.
6Dr. Anthony Fauci & CDC Director Senate Testimony Transcript May 12 at 85, Rev
(May 12, 2020), https://www.rev.com/blog/transcripts/dr-anthony-fauci-cdc-director-
senate-testimony-transcript-may-12.

                                             3
      Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 4 of 95 PageID #: 4




The scientific community continues to learn new information about the risks of COVID-

19, and as Dr. Anthony Fauci, who has served as Director of the National Institute of

Allergy and Infectious Diseases since 1984, testified before the United States Senate:

“we should be humble about what we don’t know. . . .we don’t know everything about

this virus, and we really better be very careful.” 7

           5.     Moreover, public health experts have confirmed that the second wave is

“inevitable” and on the way. 8 As Dr. Fauci has stated, “[w]e will have coronavirus in the

fall . . . . I am convinced of that because of the degree of transmissibility that it has, the

global nature.” 9

           6.     This second wave will almost certainly arrive before an effective vaccine is

accessible to the public. Public health experts warn that the virus will continue to pose a

serious threat to public health and safety until a vaccine becomes available, 10 and have

projected that it is unlikely that an FDA-approved vaccine will be mass produced and

widely available in time for the November election. 11



7    Id. at 62.
8Christina Maxouris, US Could Be in for ‘a Bad Fall and a Bad Winter’ If It’s
Unprepared for a Second Wave of Coronavirus, Fauci Warns, CNN (Apr. 29, 2020),
https://www.cnn.com/2020/04/29/health/us-coronavirus-wednesday/index.html.
9 Savannah Behrmann, ‘Convinced’: Fauci Says There Will Be Coronavirus in the Fall
After Trump Says ‘It May Not Come Back’, USA Today (Apr. 23, 2020),
https://www.usatoday.com/story/news/politics/2020/04/22/coronavirus-dr-anthony-
fauci-says-i-am-convinced-second-wave/3009131001/.
10Devan Cole, Fauci Admits Earlier Covid-19 Mitigation Efforts Would Have Saved
More American Lives, CNN (Apr. 12, 2020), https://www.cnn.com/2020/04/12/
politics/anthony-fauci-pushback-coronavirus-measures-cnntv/index.html.
 TEGNA, FDA Approves Coronavirus Vaccine Candidate to Begin Phase 2 Trial,
11

WUSA 9 (May 7, 2020), https://www.wusa9.com/article/news/health/coronavirus/fda-

                                                4
     Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 5 of 95 PageID #: 5




           7.    Despite the near certainty that COVID-19 will continue to pose a severe

health threat into the fall, Kentucky has not taken steps to alleviate the health risks of

in-person voting for the November 3, 2020 general election. The Secretary of State and

Governor, in conjunction with the Kentucky Board of Elections, have modified some of

Kentucky’s election procedures for the upcoming primary election, including delaying

the primary date from May 19 until June 23 and permitting all eligible Kentucky voters

to apply to vote by mail-in absentee ballot. 12 But even after recognizing the election-

related risks inherent in the COVID-19 pandemic, Kentucky has failed to extend these

modifications and provide all voters with an option to vote safely from home in the

general election in November 2020. 13 Kentucky voters hoping to abide by

recommended social distancing practices and vote safely from home in the general

election will still need to satisfy one of several narrowly-circumscribed “excuses” 14;

merely seeking to avoid exposure to the virus will not be sufficient. In other words,

Kentucky is forcing voters to choose between their health and their right to vote.

           8.    Worse yet, Defendants’ failure to extend these modified rules throughout

the COVID-19 crisis is compounded by the Kentucky General Assembly’s remarkable




approves-coronavirus-vaccine-candidate-to-begin-phase-2-trial/507-7119865c-3ffb-
42b0-8066-6df24aae2c5d; Dr. Anthony Fauci & CDC Director Senate Testimony
Transcript May 12 at 32, Rev (May 12, 2020), https://www.rev.com/blog/transcripts/
dr-anthony-fauci-cdc-director-senate-testimony-transcript-may-12.
12Ky. Bd. of Elections, Procedures for June 23, 2020 Election, 31 Ky. Admin. Regs.
4:190E (2020).
13   Id.
14   Ky. Rev. Stat. §§ 117.077, 117.085.

                                              5
     Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 6 of 95 PageID #: 6




decision to make voting less accessible in the midst of the pandemic by adding a new

onerous photo identification (“ID”) requirement. This new statute, in practice, will

increase Kentuckians’ risk of exposure to the virus by forcing them to visit ID-issuing

offices and/or copy centers to exercise their right to vote. 15

         9.     Absent relief from this Court, which would only extend the rules governing

the June primary while the risk of exposure to COVID-19 remains, Kentucky’s election

laws will deprive thousands of the chance to participate in the general election in

November 2020 by forcing voters to choose between risking the health and safety of

themselves and their community or foregoing their constitutional right to vote.

Accordingly, Plaintiffs challenge two components of Kentucky’s election laws and

regulations (together, the “Challenged Requirements”).

         10.    First, Plaintiffs challenge Kentucky statutes regarding absentee voting—

most significantly, the statutory provisions requiring that voters qualify for one of

several narrow excuses to vote safely from home (the “Excuse Requirement”)—while the

COVID-19 pandemic continues to threaten the health and safety of Kentucky voters. As

noted, a voter who does not qualify under any of Kentucky’s statutorily-enumerated

categories of persons permitted to vote by mail-in absentee ballot must vote in person in

November or not at all. Defendants have interpreted Kentucky’s Excuse Requirement so

that none of the listed absentee “excuses” apply to the thousands of voters faced with the

risk that voting in person in the November 2020 election will expose them to COVID-19.




15   See S.B. 2, 2020 Gen. Assemb., Reg. Sess. (Ky. 2020).
                                              6
     Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 7 of 95 PageID #: 7




          11.    Defendants have already acknowledged that the Excuse Requirement

threatens the health and safety of voters during the COVID-19 pandemic, and have

accordingly eliminated the Excuse Requirement for the primary election on June 23,

2020, by allowing all voters to submit applications to vote by mail-in absentee ballot by

reason of “medical emergency.” 16 And for the June primary, Defendants have also (a)

eliminated the notarization requirement for medical emergency absentee ballot

applications, (b) extended the absentee ballot deadline to include ballots postmarked by

Election Day and received by the Saturday following the election, and (c) implemented

new regulations to provide voters with notice and an opportunity to cure any absentee

ballot that is rejected based on signature verification issues. But they have yet to extend

these critical protections to the general election.

          12.    Just as Defendants have already acknowledged that upholding the Excuse

Requirement will endanger voters in June, requiring the vast majority of eligible voters

to be physically present at their traditional polling places will continue to threaten both

public safety and the health of individual voters this November. In-person voters will

have to wait in line with other individuals, sometimes for hours, before they can vote. At

the polling place, they will have to use voting machines that may or may not be

adequately sanitized between each use. And some polling places may be unable to

accommodate necessary social distancing. Reinstating the Excuse Requirement for the

general election in November 2020 unreasonably burdens the fundamental right to vote

of Kentuckians who are practicing recommended social distancing to protect their and



16   Ky. Rev. Stat. § 117.077.
                                              7
     Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 8 of 95 PageID #: 8




their community’s health from transmission of COVID-19, and it unnecessarily

endangers poll workers and other election officials.

          13.     Second, Plaintiffs challenge the Kentucky statute requiring photo ID to

vote in person and by mail-in absentee ballot. The newly-enacted Senate Bill 2 (the

“Photo ID Law” or “S.B. 2”) requires voters to present photo ID to vote in person, and it

requires voters applying for a mail-in absentee ballot to include a copy of the voter’s

photo ID with the ballot application. If a voter does not yet have a photo ID, S.B. 2

requires that they execute a voter affirmation in the presence of an election officer

confirming their identity and that the voter has a statutorily-enumerated reasonable

impediment to procuring a photo ID. 17

          14.     Complying with the Photo ID Law is presently impossible for many voters,

who are unable to obtain and copy a photo ID or execute an affirmation in the presence

of an election official, given the continued closure of many county clerks’ offices, ID-

issuing offices, and copy centers. And even when these offices reopen, obtaining

licenses, copies, or affirmations will subject voters to unacceptable health risks that will

remain life-threatening through the general election in November 2020, even if ID-

issuing offices, copy centers, and election offices reopen. Like the Excuse Requirement,

the Photo ID Law unreasonably burdens the fundamental right to vote of Kentuckians

who are practicing recommended social distancing to protect the health and safety of

themselves and their communities.




17   S.B. 2 § 1(1)(c); S.B. 2 § 5(2).
                                                8
  Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 9 of 95 PageID #: 9




       15.      Furthermore, Kentucky’s photo ID requirement for absentee ballot

applications is unrelated to any valid state interest such as preventing voter fraud or

safeguarding voter confidence. Any additional marginal benefit the Photo ID Law may

offer is greatly outweighed by the risk of disenfranchisement.

       16.      Plaintiffs bring this action to vindicate their rights under the First and

Fourteenth Amendments to the U.S. Constitution and prevent the needless deprivation

of their fundamental right to vote. Kentucky’s failure to maintain the elimination of the

Challenged Requirements to adapt to the realities of the COVID-19 crisis forces voters to

make the untenable choice between their health and their vote.

       17.      Accordingly, the Challenged Requirements will each, separately and

jointly, unduly burden Kentuckians’ right to vote in the general election in November

2020. Moreover, the Challenged Requirements’ impact will fall more heavily on certain

categories of voters who have been disproportionately impacted by COVID-19, including

Black voters, elderly voters, voters with underlying health conditions, and voters with

disabilities.

       18.      Defendants have already acknowledged that the right to vote in the June

primary would be compromised by the present public health crisis unless Defendants

acted. They exercised the power granted to them by the legislature to allow voting in the

upcoming election without any of the Challenged Requirements. However, the right to

vote will be compromised in November unless Defendants eliminate those same

Challenged Requirements throughout the 2020 election calendar, during which the

COVID-19 pandemic will continue to impact Kentuckians’ health and safety. Plaintiffs



                                               9
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 10 of 95 PageID #: 10




therefore ask that the Court enjoin the Challenged Requirements and declare them

unconstitutional for the duration of the 2020 election calendar.

        19.     Plaintiffs’ need for relief from this Court is urgent for at least two reasons.

First, the plaintiff organizations are already diverting their limited time and resources to

respond to the Challenged Requirements, including by educating voters on the Photo ID

Law instead of undertaking other voter registration and engagement efforts. Second,

the changes required to make the November 2020 general election accessible are time

sensitive. 18

                              JURISDICTION AND VENUE

        20.     Plaintiffs bring this action under 42 U.S.C. §§ 1983 and 1988 to redress the

deprivation under color of state law of rights secured by the First and Fourteenth

Amendments to the U.S. Constitution.

        21.     This Court has original jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. §§ 1331 and 1343 because the matters in controversy arise under

the Constitution and laws of the United States. Plaintiffs bring this action to redress the

deprivation, under color of state law, of rights, privileges, and immunities secured by the

U.S. Constitution and federal law.

        22.     This Court has personal jurisdiction over Defendants, who are sued only in

their official capacity as officers and officials of the Commonwealth of Kentucky. The

violations complained of concern their conduct in such capacity.



18Emily Bazelon, Will Americans Lose Their Right to Vote in the Pandemic?, N.Y.
Times (May 5, 2020), https://www.nytimes.com/2020/05/05/magazine/voting-by-
mail-2020-covid.html.
                                               10
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 11 of 95 PageID #: 11




       23.    Plaintiffs bring this action to secure equitable relief under federal law

providing for the protection of voting rights, pursuant to 28 U.S.C. §§ 2201 and 2202.

       24.    This Court has the authority to enter a declaratory judgment and to

provide preliminary and permanent injunctive relief pursuant to Rules 57 and 65 of the

Federal Rules of Civil Procedure and 28 U.S.C. §§ 2201 and 2202.

       25.    Venue is proper in this Court under 28 U.S.C. § 1391(b). LWVKY,

Louisville Urban League, and Kentucky NAACP have members in Louisville, and a

substantial part of the events that gave rise to Plaintiffs’ claims occurred in this judicial

district.

                                         PARTIES

I.     Plaintiffs

       A.     Michael Collins

       26.    Plaintiff Michael Collins is a 59-year-old Black man who lives in Louisville,

Kentucky. Mr. Collins is a U.S. citizen and a registered voter in the Commonwealth of

Kentucky.

       27.    Mr. Collins suffers from Chronic Obstructive Pulmonary Disease

(“COPD”), which puts him at high risk for severe illness from COVID-19.

       28.    Since the pandemic began, Mr. Collins has been staying at home and

avoiding social interaction whenever possible. Mr. Collins lives alone and only leaves

his home once every other week to go to the grocery store or Walgreens. When Mr.

Collins does leave his home, he wears a mask and makes sure he has hand sanitizer

available.



                                              11
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 12 of 95 PageID #: 12




       29.    Mr. Collins intends to vote in the November 2020 election. Due to his

high-risk status, he wants to vote by mail to avoid the health risks of voting in person

during the pandemic. But under Kentucky’s Excuse Requirement, Mr. Collins is not

permitted to vote by mail, so he will have to choose between his health and his right to

vote in November.

       B.     Jeffrey Cosby

       30.    Plaintiff Jeffrey Cosby is a 64-year-old Black man living in Ashland,

Kentucky. He is a U.S. citizen and lawfully registered Kentucky voter.

       31.    Mr. Cosby has suffered from COPD, asbestosis, diabetes, chronic kidney

disease, thyroid issues, and gallbladder problems. He has undergone many serious

medical procedures, including quadruple coronary artery bypass surgery, placement of

multiple stents in his heart, and a hip replacement. He is very afraid to leave his home

because of the risk of exposure to COVID-19, especially given his various underlying

medical conditions.

       32.    Mr. Cosby has not left his property for any nonessential reason since the

start of the pandemic—he has left his property only one time to go to the pharmacy, and

even then, he stayed inside the car while his wife went inside. He and his wife do not

allow any visitors into their house. Mr. Cosby relies on his wife to replenish essential

items at home, and his wife takes careful precautions before leaving home, including by

bringing hand sanitizer and wearing a mask.

       33.    While Mr. Cosby usually votes in person, he wants to use a mail-in

absentee ballot in November to vote safely from home and avoid the health risks of

voting in person during the pandemic. But under Kentucky’s Excuse Requirement, Mr.

                                            12
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 13 of 95 PageID #: 13




Cosby is not permitted to use a mail-in absentee ballot to vote safely from home, so he

will have to choose between his health and his right to vote in November.

       34.    Mr. Cosby does have a driver’s license, but he does not have a printer or

copier at home. To comply with the Photo ID Law’s requirement to include a copy of his

ID with his mail-in absentee ballot application, he would need to ask his wife, who

would need to visit a public business. But because of Mr. Cosby’s health conditions, they

want to avoid the health risks of such in-person interactions with the public during the

pandemic.

       C.     Thela Elliott

       35.    Plaintiff Thela Elliott is a 58-year-old Black woman who lives in Louisville,

Kentucky. She is a U.S. citizen and lawfully registered Kentucky voter.

       36.    Ms. Elliott has several underlying health conditions that compromise her

immune system and increase her risk of serious illness from COVID-19, including

Hepatitis C, high blood pressure, and bladder cancer.

       37.    Ms. Elliott has not left her home for any nonessential reason since the start

of the pandemic—she has left her home only for essential activities such as grocery

shopping, doctor appointments, and walking her dog, and she has taken safety

precautions while outside her home, such as wearing a mask and gloves and practicing

social distancing.

       38.    Ms. Elliott has been a committed voter since she turned 18 years old, and

she has been voting in Kentucky elections since she moved to the Commonwealth 30

years ago. As a committed, lifelong voter, Ms. Elliott wants to use a mail-in absentee

ballot to vote safely from home in the November 2020 election, because of the health

                                            13
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 14 of 95 PageID #: 14




risks of voting in person during the pandemic. But under Kentucky’s Excuse

Requirement, Ms. Elliott is not permitted to use a mail-in absentee ballot to vote safely

from home, so she will have to choose between her health and her right to vote in

November.

      39.     Ms. Elliott has a valid photo ID, but she does not have access to a

photocopier or printer to comply with the Photo ID Law’s requirement to include a copy

of her ID with her mail-in absentee ballot application. She does not want to go to a

public place to print a copy of her photo ID during the pandemic because of her medical

conditions.

      D.      Gracie Lewis

      40.     Plaintiff Gracie Lewis is a 72-year-old Black woman who lives in Louisville,

Kentucky. She is a U.S. citizen and lawfully registered Kentucky voter, and she has

served as a poll worker in many past Kentucky elections.

      41.     Ms. Lewis has several health conditions that increase her risk of serious

illness from COVID-19, including COPD, congestive heart failure, lymphedema, and

high blood pressure.

      42.     Ms. Lewis has not left her home for any nonessential reason since the start

of the pandemic—she has left her home only for essential activities such as grocery

shopping and doctor appointments, and she has worn a mask and gloves and practiced

social distancing on those occasions. Ms. Lewis works at the Kentucky Commission for

Human Rights, and although that office has reopened, her supervisors have permitted

her to maintain her precautionary practices and continue to work from home because of

her health conditions and the related risks during the COVID-19 pandemic.

                                            14
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 15 of 95 PageID #: 15




       43.    Ms. Lewis wants to use a mail-in absentee ballot to vote safely from home

in the November 2020 election, because of the health risks of voting in person during

the pandemic. But under Kentucky’s Excuse Requirement, Ms. Lewis is not permitted

to use a mail-in absentee ballot to vote safely from home, so she will have to choose

between her health and her right to vote in November.

       E.     DeJuan Nash

       44.    Plaintiff DeJuan Nash is a 51-year-old Black man from Louisville,

Kentucky. He is a U.S. citizen and lawfully registered Kentucky voter.

       45.    Mr. Nash suffers from several health conditions that increase his risk of

serious illness from COVID-19, which include hypertension, kidney disease, and

diabetes.

       46.    Since the pandemic began, Mr. Nash has been staying at home and has

made occasional trips outside only for limited purposes and with the necessary

precautions. Specifically, he has left his home to go shopping for essentials, such as

groceries, takeout, or other household items, and to run essential errands, such as

helping his adult daughter get her car fixed. He always wears gloves and masks when he

leaves his home and tries to time his trips during the midday or evening. When Mr.

Nash’s 17-year-old son visits him every couple of weeks, he and his son follow social

distancing guidelines, even while inside Mr. Nash’s home.

       47.    Mr. Nash intends to vote in November and strongly prefers to vote by

mail. He has serious concerns about safety if Kentuckians are forced to vote in person

during the pandemic. But under Kentucky’s Excuse Requirement, Mr. Nash is not



                                            15
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 16 of 95 PageID #: 16




permitted to use a mail-in absentee ballot to vote safely from home, so he will have to

choose between his health and his right to vote in November.

         F.    Tiffany Price

         48.   Plaintiff Tiffany Price is a 39-year-old Black woman who lives in Louisville,

Kentucky. She is a U.S. citizen and is lawfully registered to vote in Kentucky.

         49.   Ms. Price suffers from underlying health conditions that compromise her

immune system and increase her risk of serious illness from COVID-19, including

diabetes and hypertension.

         50.   Since the pandemic began, she has been sheltering in place. Ms. Price has

only left her home for essential reasons, such as going to the grocery store or to pick up

food. Because Ms. Price does not drive, she has relied on her mother, brother, and aunt

to give her a ride to these places, but Ms. Price wears a mask and adheres to social

distancing guidelines while doing so. Ms. Price lives with her school-aged daughter,

who has been sheltering in place apart from occasional bike rides to her grandmother’s

house.

         51.   Ms. Price strongly prefers to vote by mail in the general election in

November 2020, because of the health risks of voting in person during the pandemic.

But under Kentucky’s Excuse Requirement, Ms. Price is not permitted to use a mail-in

absentee ballot to vote safely from home, so she will have to choose between her health

and her right to vote in November.

         52.   Ms. Price has a valid photo ID, but she does not have access to a copier or

printer to comply with the Photo ID Law’s requirement to include a copy of her ID with

her mail-in absentee ballot application.

                                             16
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 17 of 95 PageID #: 17




       G.     League of Women Voters of Kentucky

       53.    LWVKY is a “non-partisan organization that promotes the informed and

active participation of citizens in government through study and action.” 19 LWVKY is an

affiliate of the League of Women Voters of the United States, which began as a “mighty

political experiment” designed to help 20 million women carry out their new

responsibilities as voters. 20

       54.    One of LWVKY’s guiding principles is “that every citizen should be

protected in the right to vote.” 21 LWVKY is “committed to the protection of voting

rights” in the Commonwealth of Kentucky, and it believes that “Kentucky’s election

process should be reformed by eliminating barriers to citizens voting and making the

registration and voting process more convenient for citizens while also making sure that

elections are secure.” 22

       55.    LWVKY has 375 members and five local league chapters throughout the

Commonwealth. LWVKY has members that are eligible and planning to cast ballots in

elections in November 2020 and have chronic or other underlying health conditions

that put them at heightened risk of complications from COVID-19. Others live with

family members or in communities with people who are in an at-risk population, and



19League of Women Voters of Kentucky, Our Mission,
https://www.lwvky.org/aboutus#mission (last visited Apr. 29, 2020).
20League of Women Voters of the United States, 100 Years of LWV,
https://www.lwv.org/about-us/history (last visited May 21, 2020).
21League of Women Voters of Kentucky, Our Mission, https://www.lwvky.org/
aboutus#mission (last visited Apr. 29, 2020).
22 League of Women Voters of Kentucky, Issues of Focus, https://www.lwvky.org/issues
(last visited Apr. 29, 2020).
                                           17
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 18 of 95 PageID #: 18




who could be exposed to the dangers of COVID-19 if the member is required to vote in

person in the general election in November 2020. Under such circumstances, many of

LWVKY’s members would, if eligible, seek to vote absentee in the November 2020

elections. However, Kentucky’s restrictive Excuse Requirement places limitations on

Kentuckians’ ability to vote safely from home in the November 2020 election, which will

cause many of LWVKY’s members to risk their own health, and the health of their family

and community, to cast ballots in person on Election Day.

       56.    LWVKY has members who are poll workers or work directly with poll

workers and other election officials who will need to assist voters on Election Day

regarding the new Photo ID Law. With such burdensome guidelines happening so soon

after passage, the implementation of S.B. 2 will likely cause widespread confusion for

poll workers and election officials, resulting in eligible voters being disenfranchised.

       57.    LWVKY also has members who are eligible and planning to vote in

November 2020 and do not currently have a Kentucky driver’s license, a student ID, or a

photo ID provided by the U.S. government. These voters will find it difficult to obtain a

ballot under Kentucky’s new Photo ID Law given the constraints imposed by the

pandemic.

       58.    A substantial part of LWVKY’s work includes registering voters and

generally encouraging voter participation in elections. In preparation for the 2020

election, LWVKY had planned to devote resources to these voter registration and

engagement efforts, including by explaining procedures for voting and voting

registration to people with felony records whose voting rights were restored as a result

of Governor Beshear’s executive order on December 12, 2019.

                                             18
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 19 of 95 PageID #: 19




       59.    The new Photo ID Law has caused LWVKY to change its plans and divert

resources away from its planned voter registration and get out the vote efforts. LWVKY

is instead devoting time and resources to completely revamp its educational materials to

include information about the new Photo ID Law, including details on the cumbersome

process for how to obtain and copy an ID during the pandemic. LWVKY must reduce its

other services to voters in order to spread information regarding the new Photo ID Law

and assist those without photo IDs to get them. This diversion of resources to fund

mailings and paid advertising to keep voters informed will produce a significant

challenge to LWVKY’s volunteers and place a serious strain on its financial resources.

       60.    Kentucky’s failure to treat the COVID-19 pandemic as an excuse to vote

safely from home in the upcoming general election harms LWVKY members’ ability to

cast ballots and have them count in the 2020 election cycle, hinders the organization’s

efforts to register Kentuckians to vote and increase voter participation, and causes the

organization to divert resources intended for its voter registration and education efforts

to ensure that registered Kentuckians can vote in the general election.

       61.    If the Excuse Requirement goes back into effect for the November 2020

election, LWVKY will have to divert even more resources from its voter registration and

engagement activities, because during the pandemic, every voter will need to learn who

does and does not qualify for an absentee ballot, when notaries will be needed, and

other details of Kentucky’s burdensome system. What has usually mattered only to a

limited part of the electorate suddenly will be key to the health and safety of every voter.

To educate Kentucky citizens about these requirements and assist any of its members



                                             19
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 20 of 95 PageID #: 20




who have difficulty complying, LWVKY must again reduce its other services and spend

from its limited financial reserves.

         H.     Louisville Urban League

         62.    The Louisville Urban League is a “nonprofit, nonpartisan, community

service organization dedicated to eliminating racism and its adverse impacts” on the

community in Louisville, Kentucky. Its mission is to “assist African Americans and

other marginalized populations in attaining social and economic equality through direct

services and advocacy.” 23

         63.    The Louisville Urban League has members and clients that are eligible and

planning to cast ballots in elections in November 2020, and have chronic or other

underlying health conditions that put them at heightened risk of complications from

COVID-19. Others live with family members or in communities with people who are in

an at-risk population, and who could be exposed to the dangers of COVID-19 if the

member is required to vote in person in the general election in November 2020. Under

such circumstances, many of the Louisville Urban League’s members and clients would,

if eligible, seek to vote absentee in the November 2020 elections. However, Kentucky’s

restrictive Excuse Requirement places limitations on Kentuckians’ ability to vote safely

from home in the November 2020 election, which will cause many of the Louisville

Urban League’s members and clients to risk their own health, and the health of their

family and community to cast ballots in person on Election Day.




23   Louisville Urban League, About Us, https://lul.org/about/(last visited Apr. 25, 2020).
                                             20
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 21 of 95 PageID #: 21




       64.    The Louisville Urban League has members and clients who are eligible and

planning to vote in November 2020, and do not currently have a Kentucky driver’s

license, a student ID, or a photo ID provided by the U.S. government. These voters will

find it difficult to obtain a ballot under Kentucky’s new Photo ID Law, given the

constraints imposed by the pandemic.

       65.    The Louisville Urban League has traditionally provided election assistance

by educating Kentuckians about voter registration, facilitating voter registration, and

advocating for restoration of voting rights to Kentuckians with felony convictions. 24

       66.    In preparation for the 2020 election, the Louisville Urban League had

planned to devote resources to voter registration efforts and to an outreach and

educational campaign to assist individuals with felony records who had their voting

rights restored by Governor Beshear’s executive order on December 12, 2019.

       67.    The new Photo ID Law has caused the Louisville Urban League to change

its plans and divert resources away from its planned voter engagement and education

efforts. The Louisville Urban League is instead devoting its time and resources toward

educating the community about the new Photo ID Law. The Louisville Urban League

will also now have to divert resources toward transportation and assistance for



24See, e.g., Louisville Urban League, Register to Vote (Apr. 25, 2020), https://lul.org/
event/register-to-vote/2020-04-25/; Urban League, NAACP to Hold ‘Drive Up’ for
Voter Registration Event, WHAS 11 (Oct. 6, 2018), https://www.whas11.com/article/
news/politics/elections/urban-league-naacp-to-hold-drive-up-for-voter-registration-
event/417-601669303; Philip M. Bailey, Being Black in Louisville is ‘Aspiration-
Crushing,’ Urban League Leader Says, Louisville Courier Journal (Feb. 12, 2018),
https://www.courier-journal.com/story/news/local/2018/02/09/louisville-urban-
league-state-black-louisville-2018-report/322869002/ (describing advocacy for
automatic restoration of voting rights).
                                            21
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 22 of 95 PageID #: 22




communities that have trouble accessing photo ID or compiling the requisite

documentation to obtain photo ID, such as seniors, homeless Kentuckians, and

disconnected youth.

       68.    Kentucky’s failure to treat the COVID-19 pandemic as an excuse to vote

safely from home in the upcoming general election harms the Louisville Urban League

members’ and clients’ ability to cast ballots and have them count in the 2020 election

cycle, hinders the organization’s efforts to register Kentuckians to vote and increase

voter participation, and causes the organization to divert resources intended for its voter

registration and restoration efforts to ensure that registered Kentuckians can vote in the

general election. In particular, the Louisville Urban League will need to investigate,

respond to, mitigate, and address the concerns of its members and clients who face

serious health risks if they are forced to leave their homes to obtain or copy photo ID,

seek out a notary, or vote in the general election.

       I.     The Kentucky Conference of NAACP Branches

       69.    The Kentucky NAACP is a nonpartisan, multi-racial, non-profit

membership organization headquartered in Louisville, Kentucky. The Kentucky NAACP

serves as the Kentucky arm of the National Association for the Advancement of Colored

People. Its mission is to eliminate race-based discrimination through securing political,

educational, social, and economic equality rights and ensuring the health and well-being

of all persons.

       70.    The Kentucky NAACP has local branch units and youth councils

throughout the state, and its membership primarily consists of African Americans, other



                                             22
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 23 of 95 PageID #: 23




people of color, and allies. The Kentucky NAACP and its local branch units are

volunteer-run, and all officers are volunteers.

       71.    The Kentucky NAACP has members that are eligible and planning to cast

ballots in November 2020 and have chronic or other underlying health conditions that

put them at heightened risk of complications from COVID-19. Others live with family

members or in communities with people who are in an at-risk population, and who

could be exposed to the dangers of COVID-19 if the member is required to vote in

person in the general election in November 2020. Under such circumstances, many of

the Kentucky NAACP’s members would, if eligible, seek to vote absentee in the

November 2020 election. However, Kentucky’s restrictive eligibility criteria for

absentee ballots for the November 2020 election will cause many of the Kentucky

NAACP’s members to risk their own health, and the health of their family and

community, to cast ballots in person on Election Day.

       72.    The Kentucky NAACP has members who are eligible and planning to vote

in November 2020 and do not currently have a Kentucky driver’s license, a student ID,

or a photo ID provided by the U.S. government. These voters will find it difficult to

obtain a ballot under Kentucky’s new Photo ID Law, given the constraints imposed by

the pandemic.

       73.    In support of its advocacy agenda, the Kentucky NAACP engages in voter

outreach efforts, including through voter registration, education, and mobilization work

in communities that have had historically low voter registration and turnout.

       74.    For the November 2020 election, the Kentucky NAACP planned to engage

in several efforts aimed at ensuring voters in key constituencies had access to the ballot

                                            23
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 24 of 95 PageID #: 24




box. The Kentucky NAACP was planning to conduct targeted outreach to registered

voters that Kentucky election officials previously identified as inactive, 25 and to ensure

that registration information for these voters was up-to-date and that these voters cast

ballots during the election. Similarly, the Kentucky NAACP also planned registration

efforts to assist individuals who had voting rights restored by the Governor. The

Kentucky NAACP planned to obtain contact information for individuals in both groups

and to devote staff to reaching out, providing important information and assistance

relating to registration, and encouraging individuals to vote. In addition, the Kentucky

NAACP planned to develop public service announcements designed to drive registration

in these groups.

       75.    The new Photo ID Law has caused the Kentucky NAACP to change its

plans and divert resources away from its planned voter registration and get out the vote

efforts. The Kentucky NAACP is now engaging in efforts aimed at addressing confusion

around the new Photo ID Law, including providing information to voters on what forms

of identification are acceptable and how voters can obtain qualifying IDs. In addition,

the organization expects that it will need to devote resources to assisting individuals

obtain the necessary IDs. In the communities served by the Kentucky NAACP, this

includes elderly voters, as well as voters who do not have a driver’s license or car.

       76.    Kentucky’s failure to treat the COVID-19 pandemic as an excuse to vote

safely from home in the upcoming general election harms Kentucky NAACP members’


25Sarah Ladd, Judge Orders 175,000 Kentucky Voters Reinstated After They Were
Classified as ‘Inactive’, Louisville Courier Journal (Oct. 14, 2019), https://www.courier-
journal.com/story/news/politics/2019/10/14/judge-175-000-inactive-kentucky-voters-
reinstated/3979277002/.
                                             24
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 25 of 95 PageID #: 25




ability to cast ballots and have them count in the 2020 general election, hinders the

organization’s efforts to register Kentuckians to vote and increase voter participation,

and causes the organization to divert resources intended for its voter engagement and

education efforts to ensure that registered Kentuckians can vote in the general election.

In particular, the Kentucky NAACP will need to investigate, respond to, mitigate, and

address the concerns of its members and constituents who face serious health risks if

they are forced to leave their homes to obtain or copy photo ID, seek out a notary, or

vote in the general election.

II.      Defendants

         A.      Secretary of State Michael Adams

         77.     Defendant Michael Adams is the Secretary of State of Kentucky and is

sued in his official capacity. The Secretary is the Commonwealth’s Chief Election

Official. 26

         78.     The Secretary of State also serves as an ex officio, nonvoting member of

the Kentucky Board of Elections, an independent agency that administers the

Commonwealth’s election laws and promulgates administrative regulations necessary to

properly carry out its duties. 27




26Ky. Sec’y of State, Office of Elections, https://www.sos.ky.gov/elections/Pages/
default.aspx (last visited Apr. 29, 2020).
27   Ky. Rev. Stat. § 117.015(3).

                                              25
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 26 of 95 PageID #: 26




           79.   Pursuant to recently enacted H.B. 351, the Governor of Kentucky can only

issue an executive order altering the time, place, or manner of an election during a state

of emergency at the recommendation of the Secretary of State. 28

           80.   Once the Governor issues such an executive order, the Kentucky Board of

Elections has the power to establish emergency plans that would permit all Kentucky

voters to use mail-in absentee ballots to vote safely from home during the pandemic. 29

           81.   H.B. 351 then mandates that the Secretary of State and the Governor must

approve any election procedures established by the Kentucky Board of Elections during

a state of emergency before the procedures can take effect. 30

           B.    Governor Andrew Beshear

           82.   Defendant Andrew Beshear is the Governor of the Commonwealth of

Kentucky and is sued in his official capacity.

           83.   Pursuant to recently enacted H.B. 351, the Governor of Kentucky, upon the

recommendation of the Secretary of State, can issue an executive order altering the time,

place, or manner of an election during a state of emergency. 31

           84.   Once the Governor issues such an executive order, the Kentucky Board of

Elections has the power to establish emergency plans that would permit all Kentucky

voters to use mail-in absentee ballots to vote safely from home during the pandemic. 32


28   H.B. 351 § 74(1)(l), 2020 Gen. Assemb., Reg. Sess. (Ky. 2020).
29   Ky. Rev. Stat. § 14.318; H.B. 351 § 74(1)(l).
30   H.B. 351 § 74(1)(l).
31   Id.
32   Ky. Rev. Stat. § 14.318; H.B. 351 § 74(1)(l).

                                                26
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 27 of 95 PageID #: 27




         85.     H.B. 351 then mandates that the Secretary of State and the Governor must

approve any election procedures established by the Kentucky Board of Elections during

a state of emergency before the procedures can take effect. 33

         C.      Chairman Albert Benjamin Chandler, III

         86.     Defendant Albert Benjamin Chandler, III is the current Chairman of the

Kentucky Board of Elections and is sued in his official capacity.

         87.     The Kentucky Board of Elections has the authority to “promulgate

administrative regulations as necessary” to “administer the election laws of the state.” 34

         88.     Pursuant to recently enacted H.B. 351, once the Governor declares a state

of emergency and issues an executive order altering the time, place, or manner of an

election, the Kentucky Board of Elections is responsible for establishing procedures for

election officials to follow to accommodate the alteration. 35

         89.     As such, the Kentucky Board of Elections has the power to establish

emergency plans that would permit all Kentucky voters to use mail-in absentee ballots

to vote safely from home during the pandemic. 36




33   H.B. 351 § 74(1)(l).
34   Ky. Rev. Stat. § 117.015.
35   H.B. 351 § 74(1)(l).
36   Ky. Rev. Stat. § 14.318; H.B. 351 § 74(1)(l).
                                                27
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 28 of 95 PageID #: 28




                              FACTUAL ALLEGATIONS

I.     The COVID-19 Pandemic Poses a Serious Threat to Public Health and
       Safety in Kentucky.

       A.     Public Health Impact of COVID-19

       90.    COVID-19 is an infectious disease caused by a novel coronavirus that has

spread throughout the world at a rapid pace. 37 The virus “can infect organs throughout

the body, including lungs, throat, heart, liver, brain, kidneys and the intestines,” and

contracting the virus can ultimately result in death, blood clots, and/or severe and

lasting damage to various organs. 38

       91.    The United States has a higher number of COVID-19 cases than any other

country. 39 As of the date of filing this Complaint, the confirmed number of infections in

the United States has surpassed 1.6 million, and at least 98,938 people have lost their

lives nationwide. 40 And the confirmed number of cases and deaths may be significantly

lower than the actual total. The FDA recently issued an alert about the accuracy of one

of the widely used rapid tests for COVID-19 after researchers at New York University



37CDC, What You Should Know about COVID-19 to Protect Yourself and Others (Apr.
15, 2020), https://www.cdc.gov/coronavirus/2019-ncov/downloads/2019-ncov-
factsheet.pdf.
38Maggie Fox, Covid-19 Infects Intestines, Kidneys and Other Organs, Studies Find,
CNN Health (May 13, 2020), https://www.cnn.com/2020/05/13/health/wellness-
covid-attacks-organs-kidney/index.html.
39Donald G. McNeil, Jr., The U.S. Now Leads the World in Confirmed Coronavirus
Cases, N.Y. Times (Mar. 26, 2020),
https://www.nytimes.com/2020/03/26/health/usa-coronavirus-cases.html.
40Coronavirus Map: Tracking the Global Outbreak, N.Y. Times (last updated May 27,
2020 at 8:18 A.M. E.T.),
https://www.nytimes.com/interactive/2020/world/coronavirus-maps.html.

                                            28
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 29 of 95 PageID #: 29




found they could be “missing a third to almost half of the positive cases,” 41 and a recent

investigation by the Yale School of Public Health and the Washington Post suggests that

the number of deaths caused by COVID-19 could be much higher than reported. 42 Dr.

Fauci testified before the Senate that the number of deaths caused by COVID-19 are

“almost certainly” higher than the number of deaths that have been reported. 43

       92.     The surge of cases around the world has caused incredible strains on

healthcare systems, including critical shortages of medical personnel, lifesaving

equipment, and personal protective equipment (“PPE”) for healthcare workers on the

front lines.

       93.     Virtually all aspects of life in the United States have been affected by the

global COVID-19 pandemic. According to the Centers for Disease Control and

Prevention (“CDC”), COVID-19 spreads aggressively, and even asymptomatic and pre-

symptomatic individuals can potentially infect others with whom they come into




41Salvador Rodriguez, FDA Issues Warning on Accuracy of Abbott’s Rapid Coronavirus
Test After Study Finds False Negatives, CNBC (May 14, 2020),
https://www.cnbc.com/2020/05/14/fda-data-suggests-abbotts-rapid-coronavirus-
diagnostic-test-is-delivering-inaccurate-results.html.
42Emma Brown et al., U.S. Deaths Soared in Early Weeks of Pandemic, Far Exceeding
Number Attributed to Covid-19, Wash. Post (Apr. 27, 2020),
https://www.washingtonpost.com/investigations/2020/04/27/covid-19-death-toll-
undercounted/?arc404=true.
43Dr. Anthony Fauci & CDC Director Senate Testimony Transcript May 12 at 45, Rev
(May 12, 2020), https://www.rev.com/blog/transcripts/dr-anthony-fauci-cdc-director-
senate-testimony-transcript-may-12.

                                              29
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 30 of 95 PageID #: 30




contact. 44 Americans of all ages and from all walks of life have contracted the

virus. 45

        94.   Although COVID-19 has affected Americans of every age, public health

experts have warned that it can be particularly dangerous for certain demographics.

The CDC has observed that current data on the COVID-19 pandemic “suggest a

disproportionate burden of illness and death among racial and ethnic minority

groups,” 46 and it has concluded that older persons and individuals with underlying

medical conditions are at risk for severe illness or death if they contract COVID-19. 47

Importantly, however, the threat of COVID-19 is not limited to these most impacted

demographics—for example, studies have shown that a majority of coronavirus patients,

and 22% of those admitted to a hospital’s intensive care unit, did not have any of the

underlying health conditions that result in increased susceptibility to the virus. 48



44CDC, Coronavirus Disease 2019 (COVID-19): How It Spreads (last updated May 22,
2020), https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-covid-
spreads.html.
45Robert Verity, PhD. et al., Estimates of the Severity of Coronavirus Disease 2019: A
Model-Based Analysis at 6, Lancet Infectious Diseases (Mar. 30, 2020),
https://www.thelancet.com/journals/laninf/article/PIIS1473-3099(20)30243-
7/fulltext.
46 CDC, Coronavirus Disease 2019 (COVID-19): Racial and Ethnic Minority Groups
(last updated Apr. 22, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/racial-ethnic-minorities.html.
47 CDC, Coronavirus Disease 2019 (COVID-19): Clinical Care Guidance(last visited Apr.
6, 2020), https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-
management-patients.html; CDC, Coronavirus Disease 2019 (COVID-19): At Risk for
Severe Illness (May 14, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-
extra-precautions/groups-at-higher-risk.html.
48CDC, Preliminary Estimates of the Prevalence of Selected Underlying Health
Conditions Among Patients with Coronavirus Disease 2019 — United States, February

                                             30
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 31 of 95 PageID #: 31




       95.   Crucial “social distancing” measures and guidance imposed by federal,

state, and local governments have been key to preventing even wider infection and

death. One early model from Imperial College in London suggested that without any

preventative measures, the United States could have seen as many as 2.2 million

deaths. 49

       96.   Public health experts have cautioned against prematurely ending social

distancing measures, warning that reopening too soon creates a “real risk that you will

trigger an outbreak that you might not be able to control,” and that the absence of

adequate precautions “will have the deleterious consequence of more infections and

more deaths.” 50

       97.   It is unknown if those who have already been infected will develop an

immune response sufficient to prevent reinfection. 51 Consequently, this unprecedented

public health emergency continues to wreak havoc on all aspects of life in the United

States and around the world, and the crisis has no clear end in sight.



12–March 28, 2020 (Apr. 3, 2020), https://www.cdc.gov/mmwr/volumes/69/wr/
mm6913e2.htm.
49Neil M. Ferguson et al., Report 9: Impact of Non-Pharmaceutical Interventions
(NPIs) to Reduce COVID-19 Mortality and Healthcare Demand, Imperial College
COVID-19 Response Team (Mar. 16, 2020), https://www.imperial.ac.uk/media/
imperial-college/medicine/sph/ide/gida-fellowships/Imperial-College-COVID19-NPI-
modelling-16-03-2020.pdf.
50Dr. Anthony Fauci & CDC Director Senate Testimony Transcript May 12 at 57, 87,
Rev (May 12, 2020), https://www.rev.com/blog/transcripts/dr-anthony-fauci-cdc-
director-senate-testimony-transcript-may-12.
51Apoorva Mandavilli & Katie Thomas, Will an Antibody Test Allow Us to Go Back to
School or Work?, N.Y. Times (Apr. 10, 2020), https://www.nytimes.com/2020/
04/10/health/coronavirus-antibodytest.html.

                                            31
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 32 of 95 PageID #: 32




       98.    Nor will the virus soon disappear. Implementing social distancing is

designed to extend the duration of the virus in order to flatten the curve of new cases

and relieve pressure on health care resources. 52 Consequently, Dr. Fauci has described

the presence of COVID-19 in the fall as “inevitable” in recent briefings, 53 stating: “We

will have coronavirus in the fall. . . . I am convinced of that because of the degree of

transmissibility that it has, the global nature. What happens with that will depend on

how we’re able to contain it when it occurs.” 54

       99.    Many experts, including CDC Director Dr. Robert Redfield, have warned

that this second surge of COVID-19 may become even more difficult to manage in the

fall, resulting in longer lockdowns, more severe economic disruption, and increased

risks to vulnerable populations. 55 Accordingly, Dr. Redfield testified before the Senate




52See generally Neil M. Ferguson et al., Report 9: Impact of Non-Pharmaceutical
Interventions (NPIs) to Reduce COVID-19 Mortality and Healthcare Demand, Imperial
College COVID-19 Response Team (Mar. 16, 2020), https://www.imperial.ac.uk/
media/imperial-college/medicine/sph/ide/gida-fellowships/Imperial-College-
COVID19-NPI-modelling-16-03-2020.pdf.
53Christina Maxouris, US Could Be in for ‘a Bad Fall and a Bad Winter’ If It’s
Unprepared for a Second Wave of Coronavirus, Fauci Warns, CNN (Apr. 29, 2020),
https://www.cnn.com/2020/04/29/health/us-coronavirus-wednesday/index.html.
54Savannah Behrmann, ‘Convinced’: Fauci Says There Will Be Coronavirus in the Fall
After Trump Says ‘It May Not Come Back’, USA Today (Apr. 23, 2020),
https://www.usatoday.com/story/news/politics/2020/04/22/coronavirus-dr-anthony-
fauci-says-i-am-convinced-second-wave/3009131001/.
55Denise Grady, The Fear of Coronavirus and Flu Colliding in the Fall, N.Y. Times
(Apr. 22, 2020), https://www.nytimes.com/2020/04/22/health/coronavirus-flu-
season-deaths.html; Olga Khazan, The Scariest Pandemic Timeline, The Atlantic (Apr.
24, 2020), https://www.theatlantic.com/health/archive/2020/04/could-there-be-
another-coronavirus-quarantine/610630/; Lena H. Sun, CDC Director Warns Second
Wave of Coronavirus is Likely to be Even More Devastating, Wash. Post (Apr. 21,

                                             32
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 33 of 95 PageID #: 33




that “[i]t’s important to emphasize that we’re not out of the woods yet” as states begin to

reopen, explaining: “We need to stay vigilant with social distancing. It remains an

imperative.” 56

       100.   Dr. David Nabarro, a WHO Special Envoy on COVID-19, has warned that

the virus will continue to pose a serious threat to public health and safety until a vaccine

is developed, stating: “We think it’s going to be a virus that stalks the human race for

quite a long time to come until we can all have a vaccine that will protect us and that

there will be small outbreaks that will emerge sporadically and they will break through

our defenses.” 57

       101.   And it is highly unlikely that an effective and accessible vaccine will be

available by the fall. 58 As Dr. Fauci testified before the Senate, “the idea of having

treatments available, or a vaccine” by this this fall “would be something that would be a




2020), https://www.washingtonpost.com/health/2020/04/21/coronavirus-
secondwave-cdcdirector/.
56Dr. Anthony Fauci & CDC Director Senate Testimony Transcript May 12 at 23, Rev
(May 12, 2020), https://www.rev.com/blog/transcripts/dr-anthony-fauci-cdc-director-
senate-testimony-transcript-may-12.
57Devan Cole, Fauci Admits Earlier Covid-19 Mitigation Efforts Would Have Saved
More American Lives, CNN (Apr. 12, 2020),
https://www.cnn.com/2020/04/12/politics/anthony-fauci-pushback-coronavirus-
measures-cnntv/index.html.
58 WUSA 9, FDA Approves Coronavirus Vaccine Candidate to Begin Phase 2 Trial (May
7, 2020), https://www.wusa9.com/article/news/health/coronavirus/fda-approves-
coronavirus-vaccine-candidate-to-begin-phase-2-trial/507-7119865c-3ffb-42b0-8066-
6df24aae2c5d; Hailey Waller et al., Bill Gates’ Coronavirus Vaccine Could be
Manufacturing at Scale in a Year, Fortune (Apr. 26, 2020),
https://fortune.com/2020/04/26/bill-gates-coronavirus-vaccine-covid-19/.

                                             33
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 34 of 95 PageID #: 34




bit of a bridge too far.” 59 Even if a vaccine could be developed by the fall, Dr. Fauci has

explained that “there’s no guarantee that the vaccine is actually going to be effective.” 60

           B.     COVID-19 in Kentucky

           102.   Kentucky is no exception to the pandemic facing the rest of the world. As

of the date of filing this complaint, the virus has already infected 8,951 Kentuckians and

resulted in 394 deaths in the Commonwealth. 61

           103.   On March 22, 2020, Governor Beshear issued a state-wide “healthy-at-

home” order in response to the crisis and urged residents to maintain social distancing

in order to combat the virus’s spread. 62 Governor Beshear also ordered that all non-life-

sustaining businesses must cease in-person services by March 23, 2020, and he advised

that Kentucky’s schools should remain closed for the rest of the 2019–2020 school

year. 63 The Governor also deployed the National Guard and additional law enforcement

personnel to assist at hospitals and medical facilities. 64



59Dr. Anthony Fauci & CDC Director Senate Testimony Transcript May 12 at 32, Rev
(May 12, 2020), https://www.rev.com/blog/transcripts/dr-anthony-fauci-cdc-director-
senate-testimony-transcript-may-12.
60   Id. at 19, 92.
61Ky. Dep’t of Pub. Health, Kentucky Coronavirus Monitoring (last updated May 26,
2020 at 5:00 P.M. E.T.), https://govstatus.egov.com/kycovid19.
62Ky. Office of the Governor, State of Emergency, Exec. Order No. 2020-257 (Mar. 25,
2020), https://governor.ky.gov/attachments/20200325_Executive-Order_2020-
257_Healthy-at-Home.pdf.
63Ky. Office of the Governor, Kentucky’s Response to COVID-19 (May 17, 2020),
https://governor.ky.gov/covid19; Commonwealth of Kentucky, Gov. Beshear Advises
Schools to Remain Closed to In-Person Instruction (Apr. 20, 2020),
https://kentucky.gov/Pages/Activity-stream.aspx?n=GovernorBeshear&prId=135.
64   Id.

                                               34
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 35 of 95 PageID #: 35




           104.   At the same time, Kentucky’s legislature passed emergency legislation

granting new powers to the Governor, the Secretary of State, and the Board of Elections

to modify Kentucky’s existing voting procedures during a state of emergency. 65 The

Governor vetoed portions of the legislation but the legislature overrode that line-item

veto.

           105.   On April 4, 2020, Governor Beshear and the Kentucky Department of

Public Health adopted guidance from the CDC recommending that people wear cloth

masks and observe social distancing practices in public to slow the spread of the virus. 66

The mask guidance was followed by Executive Order 2020-275 on April 8, 2020, which

limited the number of people inside essential businesses that remain open by restricting

shopping trips to one adult per household at a time. 67 In a move to prevent crowds from

congregating, Governor Beshear also announced the closure of several state parks. 68

           106.   On April 21, the Governor announced the “Healthy at Work” initiative,

which hopes to help Kentucky businesses reopen safely. The Healthy at Work plan

establishes that the economy will not reopen until the Governor determines that




65   H.B. 351 § 74(1)(l).
66   Id.
67Ky. Office of the Governor, State of Emergency, Exec. Order No. 2020-275 (Apr. 8,
2020), https://governor.ky.gov/attachments/20200408_Executive-Order_2020-
275_State-of-Emergency.pdf; Ky. Bd. of Elections, Procedures for June 23, 2020
Election, 31 Ky. Admin. Regs. 4:190E (2020).
68Kala Kachmar, Coronavirus Closures: Beshear to close Cumberland Falls, Natural
Bridge State Parks, Louisville Courier Journal (Apr. 9, 2020),
https://www.courier-journal.com/story/news/2020/04/09/beshear-closes-
cumberland-falls-natural-bridge-state-parks-due-coronavirus/5126564002/.

                                               35
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 36 of 95 PageID #: 36




Kentucky has met the following benchmarks: 14 days of decreasing cases, increased

testing capacity and contact tracing, PPE availability, ability to protect at-risk

populations, ability to social distance and follow the CDC’s guidelines on large

gatherings, preparedness for possible future spike, and status of vaccine and

treatment. 69

       107.     On April 23, the Secretary of State issued recommendations for how

elections held in June should be conducted due to the pandemic. 70 On April 24, the

Governor issued an Executive Order, pursuant to the Kentucky Constitution and KRS

Chapter 39A, directing the Kentucky Board of Elections to promulgate regulations to

change the procedures for the June elections to minimize the spread of COVID-19. 71

The Board of Elections subsequently issued emergency regulations which lifted each of

the then-existing Challenged Requirements, but only for the June 23 election. 72

       108.     Governor Beshear announced that, on April 27, 2020, the state would

begin a “gradual restart and reopening of our Phase 1 health care services and facilities,




69Ky. Cabinet for Econ. Development, Healthy at Work: Reopening Kentucky (last
updated May 26, 2020),
https://govstatus.egov.com/ky-healthy-at-work.
70Letter from Sec’y of State Adams to Governor Beshear (Apr. 23, 2020),
https://governor.ky.gov/attachments/20200423_Ltr-from-Sec-of-State-Adams.pdf.
71Ky. Office of the Governor, State of Emergency Relating to Kentucky Elections, Exec.
Order 2020-296 (Apr. 24, 2020),
https://elect.ky.gov/SiteAssets/Pages/default/EO%202020-296.pdf.
72Ky. Bd. of Elections, Procedures for June 23, 2020 Election, 31 Ky. Admin. Regs.
4:190E (2020),
https://elect.ky.gov/SiteAssets/Pages/default/SBE%20Covid19%20Emergency%20Reg
ulation.pdf.

                                             36
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 37 of 95 PageID #: 37




although even then they will operate vastly differently than they did before the outbreak

of the novel coronavirus 2019 (COVID-19).” 73 The Commonwealth is still taking intense

precautions in long-term care facilities and nursing homes, including “encouraging all

residents to wear masks, cancelling communal dining and social activities, minimizing

entry into resident rooms, restricting non-essential personnel from entering the

building, daily temperature checks and adopting a low threshold to transfer ill residents

to a higher level of care.” 74 Phase 2 of the health care reopening process began on May

6, 2020, at which point outpatient and ambulatory surgery and invasive procedures

resumed. And Phase 3 began on May 13, 2020, when the Governor announced that

hospitals and care facilities could begin performing non-emergency surgeries and

procedures at 50% of their patient volume before the pandemic. 75

           109.   On May 4, 2020, Governor Beshear announced that certain businesses

could reopen on May 11, 2020, including manufacturing, distribution, and supply chain

businesses; construction; vehicle or vessel dealerships; office-based businesses (at 50%

pre-pandemic capacity); horse racing (without fans in attendance); pet care, grooming,

and boarding; and photography. On May 7, 2020, Governor Beshear announced a

tentative schedule for reopening other Kentucky businesses, under which restaurants

could reopen on May 22 (with limited 33% capacity and outdoor seating), movie

theaters and fitness centers could reopen on June 1, public and private campgrounds


73Ky. Office of the Governor, Kentucky’s Response to COVID-19 (May 17, 2020),
https://governor.ky.gov/covid19.
74   Id.
75   Id.

                                             37
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 38 of 95 PageID #: 38




could reopen on June 11, and child care could reopen on June 15 (with reduced capacity;

and potentially low-touch and outdoor youth sports). 76 And on May 15, Governor

Beshear announced that state parks will reopen on June 1.

           110.   Although the Governor provided guidance permitting Kentucky

government offices to begin reopening on May 18, 77 several government offices—

including ones that are critical to Kentucky elections—have declined to reopen for safety

reasons. 78 As Fayette County Clerk Don Blevins, Jr. has explained, “Most County Clerk

offices will need to remain closed to the public until after the Primary election in late

June,” because they “simply cannot risk a member of staff contracting the virus and

forcing a quarantine of all or part of an office,” which would “jeopardize [their] ability to

support and conduct the election.” Additionally, the Kentucky Supreme Court’s orders

on reopening Kentucky’s judicial branch does not yet permit circuit court clerk offices to

begin issuing driver’s licenses. 79




76   Id.
77Phil Pendleton, Kentucky Government Offices Allowed to Reopen Monday, WKYT
(May 18, 2020),
https://www.wkyt.com/content/news/Kentucky-government-offices-allowed-to-
reopen-Monday-570560991.html.
78Steve Rogers, Fayette Circuit Clerk, Others to Remain Closed, WTVQ (May 18, 2020),
https://www.wtvq.com/2020/05/18/fayette-circuit-clerk-others-remain-closed/.
79Supreme Court of Ky., Order No. 2020-39 (May 15, 2020),
https://kycourts.gov/courts/supreme/Rules_Procedures/202039.pdf; Supreme Court
of Ky., Order No. 2020-40 (May 19, 2020),
https://kycourts.gov/courts/supreme/Rules_Procedures/202040.pdf; Supreme Court
of Ky., Order No. 2020-41 (May 20, 2020),
https://kycourts.gov/courts/supreme/Rules_Procedures/202041.pdf.

                                             38
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 39 of 95 PageID #: 39




       111.   Although the Governor suggested that Kentucky’s number of new cases

per day may have plateaued as of April 21, 2020, the total number of cases in the

Commonwealth is still on the rise. 80 And even if the current outbreak subsides over the

summer, substantial evidence continues to develop about the risk of continued

infections into the fall as well as the danger of a second wave of the virus. 81

       C.     Health Risks of In-Person Voting During a Pandemic

       112.   As Defendants have already conceded, forcing individuals to vote in

person during the COVID-19 pandemic creates a myriad of health and safety risks. The

prolonged exposure to numerous people that takes place during in-person voting can

lead to transmission of the virus, putting poll workers and voters at increased risk of

exposure, illness, and death. 82



80Daniel Desrochers, COVID-19 Has ‘Likely Plateaued’ in Kentucky. 17 New Deaths
and 177 New Cases Tuesday., Lexington Herald Leader (Apr. 21, 2020),
https://www.kentucky.com/news/coronavirus/article242179936.html; N.Y. Times,
Kentucky Coronavirus Map and Case Count (May 20, 2020),
https://www.nytimes.com/interactive/2020/us/kentucky-coronavirus-cases.html.
81See, e.g., Matthew Impelli, What Experts Have Said About a Second Wave of
Coronavirus in the U.S., Newsweek (Apr. 22, 2020),
https://www.newsweek.com/what-experts-have-said-about-second-wave-coronavirus-
us-1499501; Dr. Anthony Fauci & CDC Director Senate Testimony Transcript May 12
at 62, 85, Rev (May 12, 2020),
https://www.rev.com/blog/transcripts/dr-anthony-fauci-cdc-director-senate-
testimony-transcript-may-12.
82CDC, Coronavirus Disease 2019 (COVID-19): Recommendations for Election Polling
Locations (Mar. 27, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/community/election-polling-
locations.html; see also Doug Chapin & Lawrence Jacobs, Conducting a Safe National
Election During a Pandemic Will be Difficult, Minneapolis Star Tribune (Apr. 3, 2020),
https://www.startribune.com/conducting-a-safe-national-election-during-a-pandemic-
will-be-difficult/569364552/.

                                              39
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 40 of 95 PageID #: 40




       113.   Proof of the health risks associated with in-person voting is unfortunately

accumulating during this primary season. Multiple Florida poll workers tested positive

for COVID-19 in the aftermath of the in-person primary election. 83 Chicago officials

have also reported that a poll worker for the city’s March 17 election died of COVID-19,

prompting officials to send letters notifying voters, poll workers, field investigators, and

cartage companies who were present at the same polling site. 84

       114.   The recent primary election in Wisconsin particularly highlights the risks

of voting in person during the pandemic. In the days leading up to the election,

Wisconsin election officials faced a huge backlog of requests for absentee ballots and

questions about voting absentee, including how to satisfy the state’s registration

requirements, how to properly request an absentee ballot, and how to return it in time

to be considered. Election officials also dealt with a reduced number of poll workers due

to age, fears of illness, or actual illness. Under these circumstances, “the extent of the

risk of holding [the] election ha[d] become increasingly clear” well before the day of the




83Kent Justice & Steve Patrick, Duval County Poll Worker Tests Positive for
Coronavirus, News 4 Jax (Mar. 30, 2020),
https://www.news4jax.com/news/local/2020/03/30/duval-county-poll-worker-tests-
positive-for-coronavirus/; David Smiley & Bianca Padró Ocasio, Florida Held Its
Primary Despite Coronavirus. Two Broward Poll Workers Tested Positive, Miami
Herald (Mar. 27, 2020), https://www.miamiherald.com/news/politics-
government/article241539451.html.
84Mary Ann Ahern, Poll Worker at Chicago Voting Site Dies of Coronavirus, Election
Officials Say, 5 Chicago (Apr. 13, 2020),
https://www.nbcchicago.com/news/local/chicago-politics/poll-worker-at-chicago-
voting-site-dies-of-coronavirus-election-officials-say/2255072/.

                                             40
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 41 of 95 PageID #: 41




primary. 85 Indeed, the likely consequences were readily apparent, including “a dramatic

shortfall in the number of voters on election day as compared to recent primaries” and

“a dramatic increase in the risk of cross-contamination of the coronavirus among in-

person voters, poll workers and, ultimately, the general population in the State.” 86

           115.   When Wisconsin proceeded to hold its election without sufficiently

addressing these apparent issues, widespread disenfranchisement and electoral chaos

predictably ensued. 87 Cities in Wisconsin were forced to close polling locations, and

these closures impacted voters unequally. The city of Madison had over 60 open polling

sites, while in Milwaukee—a city more than twice Madison’s size, with a population of

roughly 600,000—only 18,803 voters cast their ballots in person, because all but five of

the city’s 180 polling locations had closed. 88

           116.   The result in Milwaukee was large crowds, long lines, and excessive wait

times—all in the middle of a global pandemic. As shown in the image below, these

conditions made social distancing almost impossible:




85Democratic Nat’l Comm. v. Bostelmann, No. 20-CV-249-WMC, 2020 WL 1638374, at
*1 (W.D. Wis. Apr. 2, 2020).
86   Id.
87Astead W. Herndon and Jim Rutenberg, Wisconsin Election Fight Heralds a National
Battle Over Virus-Era Voting, N.Y. Times (Apr. 6, 2020),
https://www.nytimes.com/2020/04/06/us/politics/wisconsin-primary-voting-
coronavirus.html.
88Jason Calvi, ‘2Different Cities:’ Milwaukee Had 5 Polling Sites During COVID-19
Election; Madison Had 60+, Fox 6 Now (Apr. 8, 2020),
https://fox6now.com/2020/04/08/2-different-cities-milwaukee-had-5-polling-sites-
during-covid-19-election-madison-had-60/.
                                               41
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 42 of 95 PageID #: 42




                                                                                         89


           117.   Milwaukee was far from alone. For example, “[t]here were also long lines

in Green Bay, where the usual 31 polling sites were consolidated to just two.” 90 Some

Green Bay voters waited in line for four hours, and some were unable to cast a vote until

after midnight. 91

           118.   A contact-tracing analysis conducted by the Wisconsin Department of

Health found that 52 persons who voted under these conditions tested positive for

COVID-19, and economists have found a “statistically and economically significant



89David Bowen, Wisconsin’s Primary Subjected People of Color to Yet Another Covid-
19 Disadvantage, The Guardian (Apr. 8, 2020), https://www.theguardian.com/us-
news/2020/apr/08/wisconsin-coronavirus-black-communities-inequality.
90Jason Calvi, ‘2 Different Cities:’ Milwaukee Had 5 Polling Sites During COVID-19
Election; Madison Had 60+, Fox 6 Now (Apr. 8, 2020),
https://fox6now.com/2020/04/08/2-different-cities-milwaukee-had-5-polling-sites-
during-covid-19-election-madison-had-60/.
91   Id.

                                              42
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 43 of 95 PageID #: 43




association between in-person voting and the spread of COVID-19 two to three weeks

after the election.” 92 Importantly, these statistics and images may represent a mild

version of the outcome for Kentucky voters, because the risks of COVID-19 in

Wisconsin’s in-person primary were muted by Wisconsin’s no-excuse absentee ballot

laws, which enabled more than one million Wisconsin residents to vote safely from

home. 93

      119.   By contrast, the risks of voting by mail are minimal. There is no evidence

that COVID-19 can be spread through voting by mail, and the U.S. Postal Service has

implemented safeguards to protect against the pandemic by “eliminat[ing] the

requirement that customers sign [its] Mobile Delivery Devices for delivery” and

requiring the customer “to step back a safe distance or close the screen door” when

accepting delivery. 94 Both Republican and Democratic governors have moved to expand




92Chad D. Cotti et al., The Relationship Between In-Person Voting, Consolidated
Polling Locations, and Absentee Voting on COVID-19: Evidence from the Wisconsin
Primary at 1–2, National Bureau of Econ. Research (May 2020),
https://www.nber.org/papers/w27187.pdf.
93Wisconsin Elections Comm’n, I Want to Vote Absentee (last visited May 4, 2020),
https://www.elections.wi.gov/voters/absentee; Laurel White, More Than 1M in
Wisconsin Vote By Mail, But Full Election Turnout Still Unclear, Wisconsin Pub. Radio
(Apr. 8, 2020), https://www.wpr.org/more-1m-wisconsin-vote-mail-full-election-
turnout-still-unclear.
94 U.S. Postal Service, Media Statement - COVID-19 (Apr. 30, 2020),
https://about.usps.com/newsroom/statements/usps-statement-on-coronavirus.htm
(citing guidance from World Health Organization, CDC, and Surgeon General).

                                            43
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 44 of 95 PageID #: 44




their states’ vote-by-mail schemes to encourage social distancing and avoid dangers to

public health. 95

       120.   The risks posed by in-person voting will not subside by the time Kentucky

holds its general election: because of the likely resurgence of COVID-19 in the fall, Dr.

Fauci recently stated that he “can’t guarantee” that in-person voting will be safe in

November 2020. 96 Accordingly, more than 800 public health experts have called “on

our leaders to prepare for a Presidential election by mail, in which ballots are sent to all

registered voters, to allow them to vote from home and ensure their health and safety”

in November 2020, because “Americans should never again be asked to choose between

performing one of the most hallowed obligations and privileges of citizenship—voting

for our representatives at the local, state and federal levels—and our health.” 97

       121.   The health risks of in-person voting are especially severe for certain

categories of voters: voters with underlying medical conditions, Black voters, older

voters, and voters with disabilities.




95Grace Segers, Calls for Increased Access to Vote-by-Mail Gain Traction Amid
Coronavirus Pandemic, CBS News (Apr. 22, 2020),
https://www.cbsnews.com/news/vote-by-mail-gains-traction-coronavirus-pandemic/.
96Jason Silverstein, Fauci Says He “Can’t Guarantee” In-Person Voting in November
Will Be Safe, CBS NEWS (Apr. 13, 2020),
https://www.cbsnews.com/news/coronavirus-fauci-says-he-cant-guarantee-in-person-
voting-in-november-will-be-safe/.
97Sam Hananel, RELEASE: More Than 800 Public Health Experts Urge Congress To
Fund Vote by Mail in November, Center for American Progress (May 5, 2020),
https://www.americanprogress.org/press/release/2020/05/05/484590/release-800-
public-health-experts-urge-congress-fund-vote-mail-november/.
                                             44
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 45 of 95 PageID #: 45




              i.     Voters with Underlying Medical Conditions

       122.   Kentucky’s current Excuse Requirement will disproportionately burden

voters with certain underlying medical conditions, who face heightened risks from

contracting COVID-19.

       123.   “Based on currently available information and clinical expertise,” the CDC

has warned that “people of any age who have serious underlying medical conditions

might be at higher risk for severe illness from COVID-19.” The CDC has identified

certain conditions that are likely to exacerbate the impact of COVID-19, including

asthma, chronic lung disease, diabetes, serious heart conditions, chronic kidney disease

being treated with dialysis, severe obesity, liver disease, immune deficiencies, and a

myriad of other conditions that compromise an individual’s immune system. 98

Plaintiffs Michael Collins, Jeffrey Cosby, Thela Elliott, Gracie Lewis, DeJuan Nash,

Tiffany Price, and members of the plaintiff organizations suffer from one or more of

these underlying medical conditions that increase their risk of serious illness from

COVID-19.

       124.   A study of COVID-19 patients in China discovered that “people infected

with the coronavirus who were already coping with a chronic condition were 1.8 times

more likely to have a ‘poor outcome,’ such as being put on a ventilator or dying, than




98CDC, Coronavirus Disease 2019 (COVID-19): At Risk for Severe Illness (May 14,
2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-
at-higher-risk.html.

                                            45
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 46 of 95 PageID #: 46




those with no underlying conditions,” and that “those with two chronic conditions were

at 2.6 greater risk.” 99

       125.    This data shows that COVID-19 poses a special threat to people with

asthma, diabetes, or other common and treatable conditions who would not be normally

considered homebound because of illness, many of whom would not qualify to vote by

mail-in absentee ballot under the Excuse Requirement. As the President has stated,

“This is a very advanced — this is a very horrible thing we’re fighting. . . . [I]f you have

any problem — heart, diabetes, even a little weak heart, a little diabetes, a little — this

thing is vicious, and it can take you out, and it can take you out very strongly.” 100

       126.    “An estimated 60 percent of all Americans have at least one chronic health

condition, and 40 percent have more than one.” 101 And “Kentucky leads the nation in

several indicators of the burden of chronic disease. Kentucky has the highest rate of

new cases and deaths from lung cancer in the nation[,] the 3rd highest adult obesity

rate, and Kentucky ranks 4th highest in current adult asthma prevalence.” 102



99Roni Caryn Rabin, Coronavirus Threatens Americans With Underlying Conditions,
N.Y. Times (Mar. 14, 2020),
https://www.nytimes.com/2020/03/12/health/coronavirus-midlife-conditions.html.
100 White House, Remarks by President Trump in a Fox News Virtual Town Hall (May
4, 2020), https://www.whitehouse.gov/briefings-statements/remarks-president-trump-
fox-news-virtual-town-hall/.
101Roni Caryn Rabin, Coronavirus Threatens Americans With Underlying Conditions,
N.Y. Times (Mar. 14, 2020),
https://www.nytimes.com/2020/03/12/health/coronavirus-midlife-conditions.html.
  Ky. Cabinet for Health & Family Services, Chronic Disease Prevention Branch,
102

Unbridled Health: A Plan for Coordinated Chronic Disease Prevention and Health
Promotion (Nov. 2013), https://chfs.ky.gov/agencies/dph/dpqi/cdpb/Documents/
UnbridledHealthPlanNovember2013.pdf (“With statistics such as these, it is likely that

                                              46
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 47 of 95 PageID #: 47




       127.   Because of these increased risks to their health and safety, Kentucky voters

with any of these conditions would face especially severe burdens if forced to choose

between potential exposure to the virus and their constitutional right to vote.

              ii.    Black Voters

       128.   Kentucky’s current Excuse Requirement will disproportionately burden

Black voters, who face heightened risks from contracting COVID-19 because of

disparities in health and health care that raise the stakes for them at every step of the

process.

       129.   First, Black voters face a greater risk of contracting the virus on their way

to the polls. Black Americans are less likely to own cars than any other demographic of

Americans, 103 and they “represent about one-quarter of all public transit users.” 104

Additionally, Black people with low income more often face “driver’s license suspensions

because they cannot pay fines and fees charged for minor violations such as traffic and

parking tickets,” which similarly leaves them “dependent on friends or public

transportation, unable to practice the social distancing recommended by the CDC and




every Kentuckian has a family member, friend or coworker that has been affected by
chronic disease.”).
103Jamelle Bouie, Why Coronavirus Is Killing African-Americans More Than Others,
N.Y. Times (Apr. 14, 2020),
https://www.nytimes.com/2020/04/14/opinion/sunday/coronavirus-racism-african-
americans.html; National Equity Atlas, Car Equity (2015),
https://nationalequityatlas.org/indicators/Car_access.
104Rashawn Ray, Why Are Blacks Dying at Higher Rates from COVID-19?, Brookings
(Apr. 9, 2020), https://www.brookings.edu/blog/fixgov/2020/04/09/why-are-blacks-
dying-at-higher-rates-from-covid-19/.

                                             47
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 48 of 95 PageID #: 48




the World Health Organization.” 105 Often, without access to private transportation,

Black voters face additional risks of contact with exposed individuals in close quarters

on public transportation when en route to their polling places. Plaintiffs Michael

Collins, Thela Elliott, Gracie Lewis, Tiffany Price, and members and/or clients of the

plaintiff organizations do not own cars, and they are therefore exposed to these

additional risks of contracting COVID-19 on their way to the polls.

         130.   Second, Black voters are disproportionately burdened by long lines at the

polls. Maintaining the Excuse Requirement will result in long lines, an inability to

practice adequate social distancing, and decreases in polling places and poll workers. 106

For Black voters, these problems are exacerbated by existing racial disparities in wait

times: a recent study based on data from millions of smartphone users during the 2016

presidential election found that residents of entirely-Black neighborhoods waited 29%

longer to vote and were 74% more likely to spend more than 30 minutes at their polling

place than residents of all-white neighborhoods. 107 And Black voters can least afford

unnecessarily long wait times as the price to pay for voting, because Black people are




105ReNika Moore, If COVID-19 Doesn’t Discriminate, Then Why Are Black People
Dying at Higher Rates?, ACLU (Apr 8, 2020), https://www.aclu.org/news/racial-
justice/if-covid-19-doesnt-discriminate-then-why-are-black-people-dying-at-higher-
rates/.
106   See supra ¶¶ 112–18.
107M. Keith Chen et al., Racial Disparities in Voting Wait Times: Evidence from
Smartphone Data (Nov. 14, 2019),
https://www.kareemhaggag.com/f/Racial_Disparities_in_Voting_Wait_Times.pdf.

                                             48
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 49 of 95 PageID #: 49




“more likely to be working in jobs without flexibility or paid sick leave,” which means

any delays at the polls disproportionately threaten their job security. 108

       131.   Third, if Black voters contract the virus while voting in person, they are

more likely to suffer serious and even deadly consequences, because they

disproportionately suffer from the underlying medical conditions that exacerbate the

virus. 109 Decades of research, statements from public health experts, and data from the

U.S. Department of Health and Human Services all reflect that Black Americans have

disproportionately high rates of asthma, diabetes, high blood pressure, and obesity. 110




108Laura Williamson, How to Build a Racially Inclusive Democracy During COVID-19
and Beyond, Demos (Apr. 28, 2020), https://www.demos.org/policy-briefs/how-build-
racially-inclusive-democracy-during-covid-19-and-beyond; Lonnie Golden, Limited
Access: Disparities in Flexible Work Schedules and Work-at-Home, 29 J. Family &
Econ. Issues 86–109 (2008).
109Linda Villarosa, ‘A Terrible Price’: The Deadly Racial Disparities of COVID-19 in
America, N.Y. Times (Apr. 29, 2020),
https://www.nytimes.com/2020/04/29/magazine/racial-disparities-covid-19.html
(describing studies explaining how historic and present-day factors—such as
“environmental inequality” and “the physiological ramifications of an atmosphere of
bias and discrimination”—have led to higher rates of poor health outcomes for Black
Americans).
110Office of Minority Health, Profile: Black/African Americans, U.S. Dep’t of Health &
Hum. Servs. (Aug. 22, 2019),
https://minorityhealth.hhs.gov/omh/browse.aspx?lvl=3&lvlID=61; see also Joseph P.
Williams, Rumor, Disparity and Distrust: Why Black Americans Face an Uphill Battle
Against COVID-19, U.S. News & World Report (Mar. 25, 2020),
https://www.usnews.com/news/healthiest-communities/articles/2020-03-25/why-
black-americans-face-an-uphill-battle-against-the-coronavirus; Lisa B. Signorello et al.,
Comparing Diabetes Prevalence Between African Americans and Whites of Similar
Socioeconomic Status, 97(12) Am. J. Pub Health 2260–2267 (Dec. 2007) (“Prevailing
statistics suggest that African American adults are 50% to 100% more likely to have
diabetes than are Whites.”).

                                             49
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 50 of 95 PageID #: 50




The CDC has cited racial disparities in these underlying medical conditions as a factor

that influences the disproportionate impact of COVID-19 on the Black community. 111

       132.   Dr. Georges E. Benjamin, executive director of the American Public Health

Association and emergency medicine physician, has explained that these disparities

gave public health leaders concern about the impact on Black communities from the

time of the earliest reports of the virus: “You had early evidence from Asia that showed

that older folks, older than 60 or 65, with chronic disease would do worse when they got

the infection. So when you put that together with the understanding that in this country

you already have a [Black] population disproportionately affected by disparities in

things like diabetes, heart disease and asthma, we understood that if those populations

got infected they would be more at risk.” 112




111CDC, Coronavirus Disease 2019 (COVID-19): Racial and Ethnic Minority Groups
(last updated Apr. 22, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/racial-ethnic-minorities.html (citing A.P. Bartel et al., Racial and Ethnic
Disparities in Access to and Use of Paid Family and Medical Leave: Evidence from
Four Nationally Representative Datasets, U.S. Bureau of Labor Statistics (Jan. 2019);
T.J. Cunningham et al., Vital Signs: Racial Disparities in Age-Specific Mortality
Among Blacks or African Americans—United States, 1999–2015, 66(17) Morbidity and
Mortality Weekly Report 444 (2017)); see also Ibram X. Kendi, Stop Blaming Black
People for Dying of the Coronavirus, The Atlantic (Apr. 14, 2020),
https://www.theatlantic.com/ideas/archive/2020/04/race-and-blame/609946/
(“Without question, African Americans suffer disproportionately from chronic diseases
such as hypertension, cardiovascular disease, diabetes, lung disease, obesity, and
asthma, which make it harder for them to survive COVID-19.”).
112Elizabeth Thomas & Dr. Nancy A. Anoruo, Coronavirus is Disproportionately Killing
the Black Community. Here’s What Experts Say Can Be Done About It, ABC News (Apr.
9, 2020), https://abcnews.go.com/Politics/coronavirus-disproportionately-killing-
black-community-experts/story?id=70011986.

                                                50
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 51 of 95 PageID #: 51




        133.     Dr. Fauci spoke about these health disparities during a White House

Coronavirus Task Force briefing, 113 explaining that Black Americans’ increased

likelihood of underlying medical conditions “wind them up in the ICU and ultimately

give them a higher death rate.” 114 This risk has already manifested in Kentucky, where

“Black patients in Fayette County have a higher rate of hospitalization than white

patients.” 115

        134.     Fourth, if Black voters contract the virus while voting in person, they are

also more likely to suffer serious consequences because of inequalities in our health care

system. Numerous studies conducted by the American Journal of Public Health, the

Agency for Healthcare Research and Quality, and other organizations over the past few

decades indicate that Black people are less likely to have insurance and access to

affordable medical testing. 116 The CDC has cited “barriers to getting health care,”


  Rashawn Ray, Why Are Blacks Dying at Higher Rates from COVID-19?, Brookings
113

(Apr. 9, 2020), https://www.brookings.edu/blog/fixgov/2020/04/09/why-are-blacks-
dying-at-higher-rates-from-covid-19/ (“Health disparities have always existed for the
African American community,” Fauci stated, and COVID-19 is “shining a bright light on
how unacceptable that is because, yet again, when you have a situation like the
coronavirus, they are suffering disproportionately.”).
114Elizabeth Thomas & Dr. Nancy A. Anoruo, Coronavirus is Disproportionately Killing
the Black Community. Here’s What Experts Say Can Be Done About It, ABC News (Apr.
9, 2020), https://abcnews.go.com/Politics/coronavirus-disproportionately-killing-
black-community-experts/story?id=70011986.
115Beth Musgrave, Black Fayette County Patients More Likely to Be Hospitalized from
Coronavirus, Lexington Herald Leader (Apr. 7, 2020),
https://www.kentucky.com/news/coronavirus/article241833116.html (“Approximately
30 percent of all blacks testing positive have had to be hospitalized with only 12 percent
of whites who have tested positive have needed inpatient treatment, the data shows. Of
the 31 patients hospitalized, more than half are black.”).
116Elizabeth Thomas & Dr. Nancy A. Anoruo, Coronavirus is Disproportionately Killing
the Black Community. Here’s What Experts Say Can Be Done About It, ABC News (Apr.

                                               51
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 52 of 95 PageID #: 52




including lack of health insurance coverage, as one factor that “might make members of

many racial and ethnic minority groups especially vulnerable in public health

emergencies like outbreaks of COVID-19.” 117 Additionally, “[r]esearch indicates African

Americans are more likely than whites to rely on hospital emergency rooms for primary

care – departments that soon may be overwhelmed with anticipated surges of COVID-19

patients.” 118 And some studies have shown that, even when Black people can obtain

health care, they receive unequal quality of care. 119


9, 2020), https://abcnews.go.com/Politics/coronavirus-disproportionately-killing-
black-community-experts/story?id=70011986; Kenya Evelyn, ‘It’s a Racial Justice
Issue’: Black Americans Are Dying in Greater Numbers from Covid-19, The Guardian
(Apr 8, 2020) https://www.theguardian.com/world/2020/apr/08/its-a-racial-justice-
issue-black-americans-are-dying-in-greater-numbers-from-covid-19 (“African
Americans are twice as likely to lack health insurance compared with their white
counterparts, and more likely to live in medically underserved areas, where primary care
is sparse or expensive.”).
117CDC, Coronavirus Disease 2019 (COVID-19): Racial and Ethnic Minority Groups
(last updated Apr. 22, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/racial-ethnic-minorities.html.
118Joseph P. Williams, Rumor, Disparity and Distrust: Why Black Americans Face an
Uphill Battle Against COVID-19, U.S. News & World Report (Mar. 25, 2020),
https://www.usnews.com/news/healthiest-communities/articles/2020-03-25/why-
black-americans-face-an-uphill-battle-against-the-coronavirus (citing Dr. Lisa Cooper,
internist and social epidemiologist with Johns Hopkins Bloomberg School of Public
Health).
119Linda Villarosa, ‘A Terrible Price’: The Deadly Racial Disparities of COVID-19 in
America, N.Y. Times (Apr. 29, 2020), https://www.nytimes.com/2020/04/29/
magazine/racial-disparities-covid-19.html (“In 2003, the National Academy of Sciences
documented the effects of bias in the medical system in a report that laid out the facts in
damning detail. “Unequal Treatment: Confronting Racial and Ethnic Disparities in
Health Care” examined 480 previous studies and found that in every medical
intervention, black people and other people of color received poorer-quality care than
white people, even when income and insurance were equal. This unequal treatment in
the health care system persists today in numerous studies . . .”); Elizabeth Thomas & Dr.
Nancy A. Anoruo, Coronavirus is Disproportionately Killing the Black Community.
Here’s What Experts Say Can Be Done About It, ABC News (Apr. 9, 2020),

                                              52
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 53 of 95 PageID #: 53




         135.   Fifth, if Black voters contract the virus while voting in person, they also

face increased risks of spreading the virus to their loved ones and community. As

discussed above, Black voters are more likely to rely on public transportation, 120 and

Black voters are more likely to live in “subpar neighborhoods [that] are rooted in the

historical legacy of redlining” and in “densely populated areas, further heightening their

potential contact with other people.” 121 Dr. Sarah Moyer, Louisville’s public health

strategist, has echoed these concerns for Black Kentuckians, explaining that “[p]eople of

color are more likely than white counterparts to live in densely populated settings” and

“rely on public transportation,” which “makes it easier for COVID to spread.” 122




https://abcnews.go.com/Politics/coronavirus-disproportionately-killing-black-
community-experts/story?id=70011986 (“Studies looking at manifestations of racial
bias within the health care system have found black patients are sometimes treated
differently than whites, leading to things such as undertreatment of pain and racial
differences in what treatment is offered for a heart attack.”); Kenya Evelyn, ‘It’s a Racial
Justice Issue’: Black Americans Are Dying in Greater Numbers from Covid-19, The
Guardian (Apr 8, 2020) https://www.theguardian.com/world/2020/apr/08/its-a-
racial-justice-issue-black-americans-are-dying-in-greater-numbers-from-covid-19
(“Unconscious racial bias can also contribute to unequal health outcomes, especially
when health professionals are inexperienced with the culture of the community they
serve, according to the Journal of General Internal Medicine. The Century Foundation
found that healthcare providers located within majority African American or Latinx
neighborhoods tend to provide lower-quality care.”); Michael O. Schroeder, Racial Bias
in Medicine Leads to Worse Care for Minorities, U.S. News & World Report (Feb. 11,
2016), https://health.usnews.com/health-news/patient-advice/articles/2016-02-
11/racial-bias-in-medicine-leads-to-worse-care-for-minorities.
120   See supra ¶ 129.
  Rashawn Ray, Why Are Blacks Dying at Higher Rates from COVID-19?, Brookings
121

(Apr. 9, 2020), https://www.brookings.edu/blog/fixgov/2020/04/09/why-are-blacks-
dying-at-higher-rates-from-covid-19/.
  Jon Hale, Kentucky Forms Regional Partnership, African American COVID-19
122

Deaths Rise in Louisville, Louisville Courier Journal (Apr. 15, 2020),

                                               53
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 54 of 95 PageID #: 54




       136.   These risks, both individually and collectively, demonstrate that in-person

voting imposes an especially severe burden on Black voters. As highlighted by the

preceding paragraphs, racial disparities in serious illness and death due to COVID-19

are inextricably linked to a long history and ongoing patterns of racial discrimination

against African Americans. 123 “Essentially, inequality in all facets of American society

appears to have set up black Americans to bear the brunt of this crisis.” 124

       137.   These systemic failures help to explain why COVID-19 is currently

ravaging Black communities in Kentucky and nationwide. As the CDC has noted,

“[h]istory shows that severe illness and death rates tend to be higher for racial and

ethnic minority groups during public health emergencies,” and COVID-19 data

demonstrates that the same is true of the current pandemic. 125 Demographic data


https://www.courier-journal.com/story/news/2020/04/15/coronavirus-kentucky-
politics-heats-up-despite-beshears-stance/5136206002/.
123Associated Press, Outcry Over Racial Data Grows as Virus Slams Black Americans,
PBS (Apr. 8, 2020), https://www.pbs.org/newshour/health/outcry-over-racial-data-
grows-as-virus-slams-black-americans.
124Anna North, Every Aspect of the Coronavirus Pandemic Exposes America’s
Devastating Inequalities, Vox (Apr. 10, 2020),
https://www.vox.com/2020/4/10/21207520/coronavirus-deaths-economy-layoffs-
inequality-covid-pandemic.
125CDC, Coronavirus Disease 2019 (COVID-19): Racial and Ethnic Minority Groups
(last updated Apr. 22, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/racial-ethnic-minorities.html (citing N. Dash, “Race and Ethnicity” in
Social Vulnerability to Disasters at 113–28 (2d ed. 2013)); see also Ibram X. Kendi,
Stop Blaming Black People for Dying of the Coronavirus, The Atlantic (Apr. 14, 2020),
https://www.theatlantic.com/ideas/archive/2020/04/race-and-blame/609946/ (“A
Washington Post analysis found that majority-black counties had infection rates three
times the rate of majority-white counties. A Centers for Disease Control and Prevention
analysis of nearly 1,500 hospitalizations across 14 states found that black people made
up a third of the hospitalizations, despite accounting for 18 percent of the population in
the areas studied. An Associated Press analysis of available death data found that black

                                             54
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 55 of 95 PageID #: 55




reported by the CDC on the number of COVID-19 cases for which race was available

nationwide (49.2% of the 1,327,267 cases analyzed) shows that Black people make up

26.3% of the reported COVID-19 cases, although they only make up 13.4% of the total

U.S. population. 126 And although only 8.3% of the Kentucky population is Black, 14.61%

of Kentuckians who have died from COVID-19 have been Black. 127

      138.   These statistics are even more outsized in some counties—data from the

Lexington-Fayette County Health Department demonstrates that, as of early April,

Black people comprised roughly 30% of the county’s more than 188 coronavirus

patients, though only 15% of the county’s population is Black. 128 Lexington and Fayette

County do not stand alone—data from cities within this District, including Louisville,

demonstrate a disproportionate impact on Black residents as well. “Black people made

up 23.5% of [Louisville]’s population in 2019, according to U.S. Census data,” but in



people constituted 42 percent of the victims, doubling their share of the populations of
the states the analysis included.”).
126CDC, Coronavirus Disease 2019 (COVID-19): Cases in the US (last updated May 26,
2020), https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html;
U.S. Census Bureau, Quick Facts,
https://www.census.gov/quickfacts/fact/table/US/PST045218 (last visited May 20,
2020).
127Beth Musgrave, COVID-19 Has Hit Kentucky, Lexington’s Black Population
Especially Hard. Why?, Lexington Herald Leader (Apr 9, 2020),
https://www.kentucky.com/news/local/counties/fayette-
county/article241884161.html; Ky. Dep’t of Pub. Health, Kentucky Coronavirus
Monitoring (last updated May 26, 2020 at 5:00 P.M. E.T.),
https://govstatus.egov.com/kycovid19.
128Beth Musgrave, COVID-19 Has Hit Kentucky, Lexington’s Black Population
Especially Hard. Why?, Lexington Herald Leader (Apr 9, 2020),
https://www.kentucky.com/news/local/counties/fayette-
county/article241884161.html.

                                           55
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 56 of 95 PageID #: 56




April, Black Louisville residents “ma[d]e up 31% of the city’s coronavirus patients and

34% of the deaths.” 129

                 iii.   Older Voters

          139.   Kentucky’s current Excuse Requirement will disproportionately burden

older voters and poll workers, who face heightened risks from contracting COVID-19.

          140.   Kentucky does not provide a blanket excuse for residents to vote by mail-

in absentee ballot if they have reached a certain age. Rather, Kentucky’s current Excuse

Requirement only permits older voters to vote by mail-in absentee ballot if they are

“[n]ot able to appear at the polls on election day on the account of age.” 130 Many older

voters who want to stay home because they face health risks associated with COVID-19

would otherwise be able to appear at the polls on Election Day, so they are currently

forbidden from voting safely from home.

          141.   If older voters contract the virus while voting in person, they are more

likely to suffer serious and even deadly consequences. The CDC has warned that

“[p]eople aged 65 years and older” are at higher risk for severe illness and death from

COVID-19, because “[t]he immune systems of older adults weaken with age, making it

harder to fight off infections,” and “older adults commonly have chronic diseases that




129Jon Hale, Kentucky Forms Regional Partnership, African American COVID-19
Deaths Rise in Louisville, Louisville Courier Journal (Apr. 15, 2020),
https://www.courier-journal.com/story/news/2020/04/15/coronavirus-kentucky-
politics-heats-up-despite-beshears-stance/5136206002/.
130   Ky. Rev. Stat. § 117.085(1)(a)(8).

                                               56
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 57 of 95 PageID #: 57




can increase the risk of severe illness from COVID-19.” Thus, “the older you are, the

higher your risk of serious disease.” 131

       142.   Plaintiff Gracie Lewis and members and/or clients of the plaintiff

organizations are over the age of 65 and therefore have an increased risk of serious

illness from COVID-19.

       143.   Studies reveal that the death rate associated with the virus increases

significantly with age: a large study of COVID-19 patients in China showed that the

virus killed 1.3% of patients between the ages of 50 and 59, 3.6% of patients between the

ages of 60 and 69, 8% of patients between the ages of 70 and 79, and 15% of patients

ages 80 and older. 132

       144.   The virus is already having a devastating impact on elderly individuals in

Kentucky. More than 42% of Kentuckians who have contracted COVID-19 are ages 50

and older, and that same age group represents over 97% of Kentucky’s confirmed

deaths. 133

       145.   If older voters contract the virus while voting in person, they also face

increased risks of spreading the virus to their loved ones and community, because they

are more likely to require in-person care or assistance. The CDC has warned that the


131CDC, Coronavirus Disease 2019 (COVID-19): At Risk for Severe Illness (May 14,
2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-
at-higher-risk.html.
132Roni Caryn Rabin, Coronavirus Threatens Americans With Underlying Conditions,
N.Y. Times (Mar. 14, 2020),
https://www.nytimes.com/2020/03/12/health/coronavirus-midlife-conditions.html.
  Ky. Dep’t of Pub. Health, Kentucky Coronavirus Monitoring (last updated May 26,
133
2020 at 5:00 P.M. E.T.), https://govstatus.egov.com/kycovid19.

                                            57
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 58 of 95 PageID #: 58




“communal nature of nursing homes and long-term care facilities, and the population

served (generally older adults often with underlying medical conditions), put those

living in nursing homes at higher risk of infection and severe illness from COVID-19.” 134

The impact of COVID-19 in Kentucky nursing homes serves as a stark example: to date,

more than 54% of the total confirmed COVID-19 deaths in Kentucky have been residents

of nursing homes. 135

         146.   These same risks will also impact many older poll workers, who make up a

large proportion of election officials. “In the 2018 general election, around six-in-ten

U.S. poll workers (58%) were ages 61 and older, including roughly a quarter (27%) who

were over 70.” 136

         147.   Maintaining the Excuse Requirement will also result in long lines, an

inability to practice adequate social distancing, and decreases in polling places and poll

workers. 137 These conditions, taken together, will subject older voters and poll workers

to a serious risk of infection at their polling places—and, with it, a greater risk of illness.

Consequently, upholding the Excuse Requirement necessitates that older voters and poll


134CDC, Coronavirus Disease 2019 (COVID-19): At Risk for Severe Illness (May 14,
2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-
at-higher-risk.html.
135Ky. Cabinet for Health & Family Servs., Long-Term Care and Other Congregate
Facilities Update (last updated May 23, 2020),
https://chfs.ky.gov/agencies/dph/covid19/
LTCupdate.pdf; Ky. Dep’t of Pub. Health, Kentucky Coronavirus Monitoring (May 23,
2020), https://govstatus.egov.com/kycovid19.
136Michael Barthel & Galen Stocking, Older People Account for Large Shares of Poll
Workers and Voters in U.S. General Elections, Pew Research Center (Apr. 6, 2020),
https://www.pewresearch.org/fact-tank/2020/04/06/older-people-account-for-large-
shares-of-poll-workers-and-voters-in-u-s-general-elections/.
137   See supra ¶¶ 112–18.
                                              58
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 59 of 95 PageID #: 59




workers either place themselves in harm’s way, or stay home and forego their right to

vote.

               iv.    Voters with Disabilities

        148.   Kentucky’s current Excuse Requirement will disproportionately burden

voters with certain disabilities, especially those who need to vote in person during the

pandemic.

        149.   Voters with certain disabilities face an unreasonable risk of contracting

COVID-19 at the polls or on their way to polling locations. Many voters with disabilities

are unable to drive to the polls and will therefore need to share transportation to the

polls with other drivers or passengers, which increases their risk of exposure to COVID-

19. “Many people with disabilities cannot mark paper ballots without assistance, so they

rely on special voting machines” with features like touch screens, other manual input

devices, and earphones to vote, 138 any of which could carry the COVID-19 virus from

previous users and poll workers. 139 Additionally, social distancing practices are more

difficult for voters with certain disabilities—for example, voters who are blind or have




138Matt Vasilogambros, How Voters With Disabilities Are Blocked From the Ballot Box,
Pew Research Center(Feb. 21, 2018), https://www.pewtrusts.org/en/research-and-
analysis/blogs/stateline/2018/02/01/how-voters-with-disabilities-are-blocked-from-
the-ballot-box.
139CDC, Coronavirus Disease 2019 (COVID-19): How It Spreads,
https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-covid-
spreads.html (noting that while the virus spreads most easily from person-to-person, it
“may be possible that a person can get COVID-19 by touching a surface or object that
has the virus on it and then touching their own mouth, nose, or possibly their eyes”)
(last visited May 21, 2020).

                                             59
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 60 of 95 PageID #: 60




limited vision cannot see visual markers on the ground instructing voters to line up six

feet apart from each other.

       150.   These difficulties are compounded by the fact that an inability to use paper

ballots without assistance forecloses many voters with disabilities from voting by

mail. 140 Because many voters with disabilities are unable to submit mail-in absentee

ballots without assistance or accommodations, they will continue to need to vote in

person during the pandemic, despite the risks posed by in-person voting.

       151.   Making polling places as safe as possible for voters who need to vote in

person is vitally important. Eliminating the Excuse Requirement would make voting

significantly less risky for people with certain disabilities who need to vote in person by

reducing the total number of people at the polls—which, in turn, reduces the number of

interactions with other voters, the number of people touching the voting equipment, and

the overall chance of transmission.

       152.   Instead, Kentucky’s maintenance of the Excuse Requirement will

unnecessarily bring thousands of people out to the polls, needlessly increasing the risk

of transmission: larger crowds will result in exposure to more people, and longer lines

will result in prolonged exposure, both of which place voters with certain disabilities at

increased risk of contracting the virus.

       153.   In addition to unreasonably burdening voters with disabilities who need to

vote in person in the general election in November 2020, Kentucky’s maintenance of the


140Matt Vasilogambros, How Voters With Disabilities Are Blocked From the Ballot Box,
Pew Research Center (Feb. 21, 2018), https://www.pewtrusts.org/en/research-and-
analysis/blogs/stateline/2018/02/01/how-voters-with-disabilities-are-blocked-from-
the-ballot-box.
                                            60
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 61 of 95 PageID #: 61




Excuse Requirement will likely dissuade some voters with disabilities from voting

altogether, such as people whose disabilities serve as comorbidities for COVID-19,

people whose disabilities make social distancing more difficult, and people whose

physical disabilities make them unable to stand in long lines at the polls.

II.    Kentucky’s Current Election Laws Unduly and Unreasonably Burden
       the Voting Rights of Kentuckians.

       A.      Kentucky Election Law

               i.     Excuse Requirement to Vote by Mail-In Absentee Ballot

       154.    Kentucky is an excuse-required absentee voting state, which means that

Kentucky law limits the availability of voting by mail to eight specific categories of voters

with qualifying excuses. Those eight categories of voters with qualifying excuses are:

       •    eligible uniformed-service voters or overseas voters registered to vote in
            Kentucky;

       •    students temporarily residing outside their county of residence;

       •    incarcerated voters charged with a crime who have not yet been convicted;

       •    voters who have changed their place of residence to a state other than
            Kentucky after the deadline to register to vote in their new state of residence
            has passed;

       •    Kentuckians temporarily outside the state but still eligible to vote;

       •    voters whose employment requires the voter to be outside the county of
            residence on all hours and all days of in-person absentee voting;

       •    participants in the Secretary of State’s crime victim address confidentiality
            protection program; and




                                              61
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 62 of 95 PageID #: 62




          •   those who are “[n]ot able to appear at the polls on election day on the account
              of age, disability, or illness,” and have not been declared mentally disabled by
              a court of competent jurisdiction. 141

          155.   Additionally, for voters experiencing a “medical emergency” within

“fourteen (14) days or less of an election,” the affected registered voter and their spouse

“may apply for an absentee ballot.” The application “shall be notarized” and “shall state

that the emergency condition occurred within the fourteen (14) day period.” 142

          156.   Defendants have already demonstrated that they have the power to

construe the “medical emergency” excuse to include valid concerns regarding the risk of

contracting COVID-19. For the purposes of other elections, including the general

election in November 2020, however, Defendants have not agreed to allow such a basis

to satisfy the Excuse Requirement, and none of the existing excuses have been construed

to include voters who have valid concerns about the risk of contracting COVID-19 either

when voting, satisfying the photo ID requirement, or executing a voter affirmation. 143

          157.   In Kentucky, individuals may only vote by mail-in absentee ballot if (1) one

of the above excuses applies to them, and (2) they submit a timely application for an

absentee ballot to the county clerk that states the voter’s qualifying excuse. The county




141   Ky. Rev. Stat. § 117.085.
142   Ky. Rev. Stat. § 117.077.
143Letter from Sec’y of State Adams to Governor Beshear (Apr. 23, 2020),
https://governor.ky.gov/attachments/20200423_Ltr-from-Sec-of-State-Adams.pdf
(defining “medical emergency” to include “a reasonable fear of infection or transmission
during a state of public health emergency declared by the Governor,” but only for the
June primary election); Ky. Bd. of Elections, Procedures for June 23, 2020 Election, 31
Ky. Admin. Regs. 4:190E (2020).

                                               62
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 63 of 95 PageID #: 63




clerk must receive the voter’s completed application no later than seven days before the

election. 144

          158.   A qualified voter may request an application for an absentee ballot by

telephone, facsimile machine, mail, electronic mail, or in person. Once requested, the

county clerk will then transmit applications back to the voter by mail, electronic mail, or

in person if the voter so chooses. An absentee ballot may be requested by the voter or

the voter’s spouse, parents, or children, but may only be used by the voter. The voter

must sign and verify the application. 145

                 ii.    Photo ID Law

          159.   S.B. 2’s key provisions add a photo ID requirement, subject to certain

exceptions, to those seeking to vote in person or applying to vote by mail-in absentee

ballot. 146

          160.   Valid identification, as defined by Section 23 of S.B. 2, means a document

that was issued by:

          (a) The United States or the Commonwealth of Kentucky . . . [;]

          (b) The United States Department of Defense, a branch of the uniformed
          services, the Merchant Marines, or the Kentucky National Guard . . . [;]

          (c) A public or private college, university, or postgraduate technical or
          professional school located within the United States . . . [;] or




144   Ky. Rev. Stat. § 117.085(1)(a), 2.
145   Ky. Rev. Stat. § 117.085(1),(2).
146   See generally S.B. 2.

                                               63
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 64 of 95 PageID #: 64




            (d) Any city government, county government, or urban-county
            government, charter county government, consolidated local government,
            or unified local government, which is located within this state . . . [.] 147

The ID must also contain the name and photograph of the individual to whom the

document was issued. 148

            161.   S.B. 2 states that if a voter is unable to provide a photo ID on Election Day

or when voting absentee in person, the voter may still cast a ballot if the person: “(a) [i]s

eligible to vote under KRS 116.025; (b) [i]s entitled to vote in that precinct; and (c) [i]n

the presence of an election officer, executes a voter affirmation” on a form

furnished by the Kentucky Board of Elections. 149 Voters unable to provide a photo ID

must also provide certain non-photo identification documents, such as the voter’s social

security card or credit card with the voter’s name on it. 150

            162.   To execute the voter affirmation required by S.B. 2, the voter must affirm,

under penalty of perjury, various aspects of their identity and qualifications to vote, as

well as confirm that one of eight possible “impediments” prevents them from procuring

a photo ID (the “Impediment Requirement”). 151 The eight impediments enumerated in

S.B. 2 are: (a) lack of transportation; (b) inability to obtain their birth certificate or

other documents needed to show proof of identification; (c) work schedule; (d) lost or

stolen identification; (e) disability or illness; (f) family responsibilities; (g) the proof of


147   S.B. 2 § 23(12).
148   Id.
149   S.B. 2 § 1(1) (emphasis added).
150   S.B. 2 § 1(2).
151   S.B. 2 § 1(1)(c).

                                                  64
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 65 of 95 PageID #: 65




identification has been applied for, but not yet received; or (h) the voter has a religious

objection to being photographed. 152

            163.   The Impediment Requirement does not provide a basis for excusing the

requirements of the Photo ID Law for in-person voting if the COVID-19 pandemic

prevents a voter from procuring a copy of their photo ID.

            164.   S.B. 2’s identification requirements of either presenting photo ID or in-

person execution of a voter affirmation also extend to those applying for a mail-in

absentee ballot. 153

            165.   S.B. 2 imposes a photo ID requirement for the absentee ballot application,

stating that “the voter shall provide a copy of his or her proof of identification” or an

“executed voter affirmation” in the voter’s mail-in absentee ballot application. 154 The

Kentucky Board of Elections must provide “an instructional statement prescribing the

requirements for providing a copy of the voter’s proof of identification or voter

affirmation when applicable” as part of the mail-in absentee ballot application form

transmitted by the county clerk to the voter. 155

            166.   If a voter is able to provide a photo ID, the voter must submit a copy of

their photo ID with the ballot application. 156




152   Id.
153   See S.B. 2 § 5(2).
154   Id.
155   Id.
156   Id.

                                                 65
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 66 of 95 PageID #: 66




          167.     If a voter is unable to provide a photo ID, the voter’s mail-in absentee

ballot application must include an executed voter affirmation that (a) indicates which of

the qualifying impediments is preventing them from procuring a photo ID, consistent

with the Impediment Requirement, 157 and (b) affirms the following:

           •     that “[t]he voter is a citizen of the United States”;

           •     “[t]he voter’s date of birth”;

           •     that “[t]he voter is qualified to vote in” the relevant precinct;

           •     “[t]he voter’s name”;

           •     that “[t]he voter has not voted and will not vote in any other precinct”;

           •     “[t]he voter’s current residential address”; and

           •     that “[t]he voter understands that making a false statement on the
                 affirmation is punishable under penalties of perjury.” 158

          168.     The Impediment Requirement does not provide a basis for excusing the

photo ID requirement for mail-in absentee ballot applications if the COVID-19

pandemic prevents the voter from procuring a copy of their photo ID.

                   iii.    Modifications for Primary Election

          169.     In light of the danger posed by COVID-19, Kentucky officials recently

enacted important modifications for the upcoming primary election. 159 The emergency




157   See supra ¶ 162.
158   S.B. 2 § 1(1)(c); S.B. 2 § 5(2).
  Ky. Sec’y of State, Approval of Procedures Established for Election During State of
159
Emergency, Exec. Order 2020-01 (May 1, 2020), https://www.sos.ky.gov/elections/
Documents/5-1-2020%20EO.pdf; Ky. Office of the Governor, State of Emergency
Relating to Kentucky Elections, Exec. Order No. 2020-311 (May 1, 2020),

                                                   66
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 67 of 95 PageID #: 67




regulations passed by the Kentucky Board of Elections—which are based on the

recommendations of the Secretary of State and the Governor’s executive order—explain

that these measures “will benefit the entirety of the Commonwealth,” because they “will

allow for the conduction of elections that minimize the health-risk of all involved during

the ongoing state of emergency related to the COVID-19 pandemic.” 160

            170.   Kentucky election laws that “directly conflict” with the Secretary of State’s

recommendation, the Governor’s executive order, or the Kentucky Board of Election’s

emergency regulations are temporarily displaced by the emergency regulations for the

primary election on June 23, 2020. 161

            171.   The emergency regulations extend the option to vote absentee to all voters

by defining the term “medical emergency” from Ky. Rev. Stat. § 117.077 as “a reasonable

fear of infection or transmission during a state of public health emergency declared by

the Governor.” 162

            172.   Further, it states that the medical emergency absentee ballot application

for the primary election “a) shall not require the applicant to state that the emergency

condition occurred within 14 days of the election, b) need not be notarized, and c) shall




http://apps.sos.ky.gov/Executive/Journal/execjournalimages/2020-MISC-2020-0311-
267630.pdf.
160Ky. Bd. of Elections, Procedures for June 23, 2020 Election, 31 Ky. Admin. Regs.
4:190E (2020).
161   Id.
162   Id.

                                                 67
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 68 of 95 PageID #: 68




entitle the applicant, upon verification of the application, to vote by absentee, by mail or

in person by appointment, as advised, if otherwise a lawful voter.”163

            173.   The emergency regulations also require the Kentucky Board of Elections to

establish a secure online portal that allows voters to submit requests for absentee ballots

to the county clerk in the county in which the requester is registered. 164

            174.   In addition, the regulations require signature matching as an identity

verification method for the primary election. The emergency regulations say: “No

absentee ballot may be . . . counted unless and until the absentee ballot processing

committee verifies the signature on the absentee ballot envelope to match the voter’s

signature of record.” 165

            175.   If the signatures are found not to match, Kentucky election officials “shall

make a reasonable effort to contact the voter using the contact information provided by

the voter’s absentee ballot application, and provide the voter with a timeframe and

manner in which the voter may cure the discrepancy.” Cures for a signature discrepancy

must be made by 4:30 p.m on the Monday following the election. 166

            176.   The emergency regulations also allow the Kentucky Board of Elections to

purchase secure drop-boxes and provide them to county clerks upon request for in-

person drop off of ballots by voters, and directs county clerks to reduce the number of




163   Id.
164   Id.
165   Id.
166   Id.

                                                 68
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 69 of 95 PageID #: 69




in-person voting sites, which must be pre-approved by the Kentucky Board of

Elections. 167

            177.   The emergency regulations also extend Kentucky’s statutory absentee

ballot receipt deadline, instructing election officials to count all absentee ballots that are

postmarked by Election Day and received by close of business on the Saturday following

the election. 168

            B.     Unreasonable Burden Imposed by the Excuse Requirement

            178.   Historically, most voters in Kentucky have to vote in person and on

Election Day, 169 because Kentucky’s Excuse Requirement prevents most voters from

pursuing either mail-in voting or early in-person voting. 170 For most voters, that means

physically appearing at a designated polling place where they must not only be in close

contact with other voters, observers, and poll workers, but also repeatedly touch

equipment and material such as voting machines, paper ballots, and shared writing

instruments. At present, public health officials consider all of these activities as risking

exposure to the transmission of COVID-19. 171



167   Id.
168   Id.; cf. Ky. Rev. Stat. § 117.086(1).
169See, e.g., U.S. Election Assistance Comm’n, Election Administration and Voting
Survey 2018 Comprehensive Report 29 (2018) (only 29,244 of over 1.6 million ballots
cast in Kentucky’s 2018 midterm elections were mail-in absentee ballots, and 64,407
ballots were cast by in-person early voting),
https://www.eac.gov/sites/default/files/eac_assets/1/6/2018_EAVS_Report.pdf.
170   Ky. Rev. Stat. § 117.085.
171CDC, Coronavirus Disease 2019 (COVID-19): How It Spreads, https://www.cdc.gov/
coronavirus/2019-ncov/prevent-getting-sick/how-covid-spreads.html (noting that the
virus “easily” between persons, and that it “may be possible that a person can get

                                                69
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 70 of 95 PageID #: 70




          179.   Meaningful opportunities to vote in person are still necessary to many

Kentucky voters, including those who lack access to reliable mail service or need the

kinds of accommodations for persons with disabilities and personal assistance for

people with limited literacy that are only available at in-person sites.

          180.   To reduce the risk that individuals who need to vote in person will be

exposed to COVID-19, the CDC has issued specific guidelines for voting during the

pandemic, which recommend that states “[e]ncourage voters to use voting methods that

minimize direct contact with other people and reduce crowd size at polling stations,”

including “mail-in methods of voting.” 172 These are essential recommendations,

especially because the risks of voting by mail are minimal. 173

          181.   Kentucky is an excuse-required absentee voting state, which means that

the Commonwealth prohibits voting by mail for all but eight specific categories of voters

with qualifying excuses. 174

          182.   Relevant here, Kentucky voters who are “[n]ot able to appear at the polls

on election day on the account of . . . illness” can apply to cast their votes by mail-in

absentee ballot. 175




COVID-19 by touching a surface or object that has the virus on it and then touching
their own mouth, nose, or possibly their eyes”) (last visited May 21, 2020).
  CDC, Coronavirus Disease 2019 (COVID-19): Recommendations for Election Polling
172

Locations (Mar. 27, 2020), https://www.cdc.gov/coronavirus/2019-
ncov/community/election-polling-locations.html.
173   See supra ¶ 119.
174   S.B. 2 § 5(1)(a) (codified at Ky. Rev. Stat. § 117.085(1)(a)).
175   S.B. 2 § 5(1)(a)(8) (emphasis added); see also supra ¶ 154.

                                                 70
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 71 of 95 PageID #: 71




          183.   In addition, Kentucky voters can apply for an absentee ballot if they suffer

an unexpected “medical emergency” within 14 days of an election, but such a medical

emergency absentee ballot application must be notarized. 176

          184.   For the purposes of the general election on November 3, 2020, Defendants

have not construed the “illness” excuse or the “medical emergency” excuse to include all

voters facing health risks associated with COVID-19. 177

          185.   Kentucky’s current Excuse Requirement is plainly unreasonable, because

the refusal to allow all Kentuckians to vote safely from home in response to the

pandemic cannot be justified by any legitimate state interest. The COVID-19 pandemic

poses the same concerns underlying the “illness” excuse that the Kentucky General

Assembly has already made available to Kentuckians for the June 23 primary: voters

should not have to make the untenable decision between risking their health and giving

up their right to vote.

          186.   Defendants have not adopted a construction of the “illness” excuse that

provides all voters with the option of voting by mail in November. The existence of any

legitimate state interest to support Defendants’ narrow construction of the “illness”

excuse is undercut by the practice of other states. Most states have already entirely

eliminated any excuse requirement to vote by mail-in absentee ballot, even when their

voters are not threatened by a public health crisis. 178



176   Ky. Rev. Stat. § 117.077; see also supra ¶ 155.
177   See supra ¶ 156.
  National Conference of State Legislatures, Voting Outside the Polling Place:
178

Absentee, All-Mail and other Voting at Home Options (Apr. 24, 2020),

                                                71
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 72 of 95 PageID #: 72




         187.   Defendants themselves have already acknowledged that any state interest

in a restrictive interpretation of the Excuse Requirement must give way in light of the

COVID-19 pandemic. By taking steps to permit all Kentucky voters to use mail-in

absentee ballots to vote safely from home in the June 23, 2020 primary, Defendants

made clear that the pandemic necessitates such changes in Kentucky. But Defendants

have failed to extend these modifications to the Excuse Requirement to the November 3,

2020 general election.

         188.   Defendants’ decision to permit all Kentucky voters to use mail-in absentee

ballots for the primary election reflects the reality and gravity of the current

environment. Over the past two months, COVID-19 has spread throughout the

Commonwealth of Kentucky at a rapid pace. 179 And public health officials are

“convinced” that COVID-19 will continue to threaten voters’ health and safety this fall,

both because of the looming second wave of the virus and the improbable availability of

a vaccine by November 2020. 180

         189.   Because of these continued risks, many Kentuckians who would otherwise

vote in person on Election Day will reasonably opt and/or be required to stay home and

continue practicing social distancing for the foreseeable future, even after the peak of




https://www.ncsl.org/research/elections-and-campaigns/absentee-and-early-
voting.aspx (34 states and Washington, D.C., offer “no-excuse” absentee/mailed ballot
voting).
179   See supra ¶¶ 1, 102–11.
180Savannah Behrmann, ‘Convinced’: Fauci Says There Will Be Coronavirus in the Fall
After Trump Says ‘It May Not Come Back’, USA Today (Apr. 23, 2020),
https://www.usatoday.com/story/news/politics/2020/04/22/coronavirus-dr-anthony-
fauci-says-i-am-convinced-second-wave/3009131001/; see supra ¶¶ 98–101.
                                             72
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 73 of 95 PageID #: 73




the current outbreak of COVID-19 in Kentucky. The ongoing health risks posed by

COVID-19 necessitate an excuse that would prevent thousands of individuals from

lining up with other voters at polling places (sometimes for hours), touching the same

equipment, having face-to-face interactions with poll workers, and threatening their

own health and the health of others.

       190.   In light of public health officials’ assurances that the United States will

have a second wave of the coronavirus in the fall, Kentucky’s current Excuse

Requirement will severely burden the fundamental right of all eligible voters who are

practicing self-quarantining and social distancing.

       191.   Kentucky’s failure to allow all eligible voters to vote safely from home in

the general election will impose substantial burdens on a broad cross-section of the

public, including but not limited to voters who have a heightened risk of contracting

COVID-19; voters who live with, care for, or work with individuals who have a

heightened risk of contracting COVID-19; and all poll workers. As the health data from

states that have held in-person primaries indicate, requiring in-person voting during the

pandemic is not a mere inconvenience: failing to treat the pandemic as an excuse, even

after the complete shelter-in-place orders have lifted, can increase cases and cost lives.

       192.   While COVID-19 will pose a threat to all Kentuckians required to vote in

person in the fall, Kentucky’s current Excuse Requirement will impose especially severe

and disproportionate burdens on the rights of particularly vulnerable Kentuckians, as

well as individuals who live with vulnerable Kentuckians. As described above, voters

with underlying medical conditions, Black voters, older voters, and voters with certain

disabilities have an increased risk of suffering severe illness or death if they contract the

                                             73
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 74 of 95 PageID #: 74




virus. 181 Many of these individuals would not have an excuse to vote safely from home

under Kentucky’s current system, despite the increased risk that the pandemic poses for

them. 182 For example, immunocompromised voters, who commonly vote in person and

are not considered “physically disabled,” would be placed at high risk of severe illness

from COVID-19 if they were forced to vote in person, but Kentucky’s restrictive

construction of the “illness” excuse would leave them no other choice. 183 Other

underlying conditions that can lead to severe illness from COVID-19 but would unlikely

qualify as an excuse independent of the pandemic include, but are not limited to,

moderate-to-severe asthma, bone marrow or organ transplantation, prolonged use of

corticosteroids and other immune-weakening medications, severe obesity, and

diabetes. 184

            193.   The burdens imposed by the Excuse Requirement are exacerbated by

various additional restrictions on mail voting that are still in effect for the November

general election in Kentucky, including: (a) the requirement that any voter seeking to

vote by mail due to a medical emergency must have their application notarized, 185


181   See supra ¶¶ 121–53.
182   Id.
183Savannah Eadens, Coronavirus Questions: Readers Have Asked, We’ve Got Answers
on the COVID-19 Outbreak, Louisville Courier Journal (Mar. 24, 2020),
https://www.courier-
journal.com/story/life/wellness/health/2020/03/24/coronavirus-2020-everything-
know-covid-19-and-kentucky/2897603001/.
184CDC, Coronavirus Disease 2019 (COVID-19): At Risk for Severe Illness (May 14,
2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-
at-higher-risk.html.
185   Ky. Rev. Stat. § 117.077.

                                              74
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 75 of 95 PageID #: 75




(b) the failure to provide voters with notice and an opportunity to cure their mail-in

ballot application if it is rejected based on alleged signature mismatch, 186 and (c) an

onerous deadline for the receipt of mail ballots (i.e., that the ballot must be received by

the end of Election Day). 187 Defendants have modified all three of these requirements

for the June primary election, and extending these modifications to the November

general election is necessary to protect the right to vote.

          C.     Unreasonable Burden Imposed by Photo ID Law

                 i.     S.B. 2 Constructively Denies Many Kentuckians the Right
                        to Vote

          194.   S.B. 2, enacted in the midst of a global pandemic, places a severe burden

on Kentuckians’ fundamental voting rights by mandating dangerous or impossible

actions to vote by mail-in absentee ballot.

          195.   Even under ordinary circumstances, the U.S. Supreme Court has

recognized that photo ID requirements impose some burdens on voters. 188 But the

COVID-19 pandemic adds a layer of health and safety risks and practical impossibility to

those existing complications.

          196.   S.B. 2 requires voters applying for a mail-in absentee ballot to either

(1) include a copy of the voter’s photo ID with the ballot application, or (2) if the voter

does not yet have a photo ID, execute a voter affirmation in the presence of an election

officer confirming their identity and that the voter has a reasonable impediment to


186   Ky. Rev. Stat. § 117.085(6).
187   Ky. Rev. Stat. § 117.086(1).
188   Crawford v. Marion Cty. Election Bd., 553 U.S. 181, 197–99 (2008).

                                               75
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 76 of 95 PageID #: 76




procuring a photo ID. 189 Both options are presently impossible and will remain life-

threatening for many voters through the general election.

            197.   There is currently no method for most voters without a photo ID to vote

absentee. To get the most common form of photo ID in Kentucky—a driver’s license—

voters must visit their local circuit court clerk’s office or REAL ID Regional Driver’s

Licensing Office in person. 190 But “[f]ollowing the guidance from Governor Beshear to

limit in person services[,] all statewide license issuance locations . . . will be closed to the

public until further notice.” 191

            198.   As of the date of filing this Complaint, only one driver licensing regional

office in the entire Commonwealth had reopened—all of the remaining statewide license

issuance locations, including REAL ID offices, are still “closed to the public until further

notice.” 192

            199.   Until all license issuance locations have reopened, many voters without a

photo ID cannot obtain a state-issued photo ID and therefore cannot include a copy of

the photo ID in their mail-in absentee ballot application as required.

            200. Even when the circuit court clerk and licensing offices reopen, they will

have reduced capacity to manage the increased demand associated with the Photo ID



189   S.B. 2 § 1(1)(c); S.B. 2 § 5(2).
190 Ky. Transp. Cabinet, Driver’s License & ID Cards, https://drive.ky.gov/driver-
licensing/Pages/Drivers-License-and-ID-Card.aspx#identification-card-id (last visited
Apr. 17, 2020).
191Ky. Transp. Cabinet, Confident Kentucky,
https://drive.ky.gov/ConfidentKY/Pages/default.aspx (last visited May 27, 2020).
192   Id.

                                                 76
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 77 of 95 PageID #: 77




Law by November 2020, because they are in the midst of implementing a separate,

demanding program. In 2005, Congress passed the REAL ID Act, which established

baseline security standards for state-issued driver’s licenses and ID cards. 193 Kentucky

passed a law to implement REAL IDs in 2017, and the Commonwealth “has struggled to

roll out its REAL ID program” ever since. 194 For example, in late 2019, Kentucky

Transportation Secretary Greg Thomas was forced to abruptly halt the REAL ID rollout

due to “significant unforeseen workload and staffing issues.” 195 And in 2020, the federal

government recently extended the implementation date of the REAL ID program from

October 1, 2020, to October 1, 2021, 196 citing concerns about “crowding at state motor-

vehicle department offices.” 197 Because Kentucky circuit court clerk and licensing

offices are already overwhelmed with the conversion to REAL IDs, even if these offices

do reopen, Kentucky voters will encounter difficulty in obtaining photo IDs in advance

of the election.


193U.S. Dep’t of Homeland Sec., REAL ID Frequently Asked Questions,
https://www.dhs.gov/real-id-frequently-asked-questions (last visited May 5, 2020).
194Ben Tobin & Sarah Ladd, Kentucky Halts Real ID Rollout as Federal Deadline for
Travelers Looms, Louisville Courier Journal (Sept. 18, 2019), https://www.courier-
journal.com/story/news/local/2019/09/18/kentucky-transportation-cabinet-halts-real-
id-county-by-county-rollout/2361914001/.
195   Id.
196Chris Woodyard & Curtis Tate, Travelers Get a Break: REAL ID Deadline Extended
to Oct. 1 2021, Due to Coronavirus, USA Today (Mar. 26, 2020),
https://www.usatoday.com/story/travel/airline-news/2020/03/23/real-id-deadline-
pushed-back-trump-says-coronavirus/2905323001/.
197Chris Woodyard, Travelers Get a Break: REAL ID Deadline Being Pushed Back Due
to the Coronavirus, Louisville Courier Journal (Mar. 24, 2020), https://www.courier-
journal.com/story/news/2020/03/24/real-id-deadline-pushed-back-trump-says-
coronavirus/2905838001/.

                                            77
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 78 of 95 PageID #: 78




          201.   Kentucky’s botched rollout of the REAL ID program also highlights the

very real danger that the circuit court clerk and licensing offices will be unable to

accommodate the increased demand associated with the new Photo ID Law in time for

the general election in November 2020—because in this context, any delay could result

in widespread disenfranchisement.

          202.   Even if a Kentuckian does have a photo ID, fulfilling S.B. 2’s photocopy

requirement for mail-in absentee ballots brings its own life-threatening risks,

particularly for those with underlying health conditions. Many voters will not have a

photocopying machine in their home to make the statutorily required photocopy of their

ID. 198 Practically, this means that, in the middle of a pandemic, voters will be forced to

choose between entering public businesses or libraries—many of which are not yet

open—to use copying and printing equipment, a possible vector for contracting COVID-

19, or losing the “precious” and “fundamental” right to vote. 199

          203.   Similar risks also inhere for Kentuckians who choose to vote in person

during the pandemic. Having to physically hand over photo ID makes maintaining six

feet of distance impossible. Transferring the photo ID between the voter and the poll

worker exponentially increases the risk of contracting COVID-19 for both voters and

election officials, especially because poll workers will have to repeatedly engage in such

exchanges with many voters. And because checking photo IDs will lengthen the voting

process for every voter, administration of the new Photo ID Law will also increase line




198   See S.B. 2 § 5(2).
199   Harper v. Va. State Bd. of Elections, 383 U.S. 663, 670 (1966).
                                              78
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 79 of 95 PageID #: 79




length and wait times at the polls, which further increases voters’ risk of exposure to the

virus.

          204. Regardless of whether government offices and businesses reopen soon, all

Kentuckians will still face unacceptable risks to vote. The severe burden posed by S.B. 2

is evident when comparing the bill’s provisions with current CDC guidelines for

elections. The CDC has recommended that election officials “[e]ncourage voters to use

voting methods that minimize direct contact with other people” and “[e]ncourage mail-

in methods of voting.” 200 S.B. 2 does the opposite. At present, S.B. 2 in effect

necessitates hazardous direct contact with local government officials to obtain either a

voter’s affirmation or a photo ID, as well as local businesses to make a photocopy of that

ID.

          205.   The principal exception to S.B. 2—the Impediment Requirement—does not

cure these injuries to Kentucky voters. The Impediment Requirement does not permit

individuals to vote without a photo ID unless they execute a voter affirmation form that

cites one of eight specifically enumerated impediments to justify their inability to obtain

a photo ID. 201 S.B. 2’s Impediment Requirement does not provide a basis for excusing

the requirements of the Photo ID Law if the COVID-19 pandemic prevents the voter

from obtaining a photo ID or procuring a copy of their photo ID. Moreover, S.B. 2’s




200CDC, Coronavirus Disease 2019 (COVID-19): Recommendations for Election
Polling Locations (Mar. 27, 2020), https://www.cdc.gov/coronavirus/2019-
ncov/community/election-polling-locations.html.
201   S.B. 2 §§ 1(1)(c), 5(2).

                                            79
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 80 of 95 PageID #: 80




Impediment Requirement creates the same health risks as obtaining a license, because it

requires the voter to execute a voter affirmation in the presence of an election officer.

         206. Implementing the Photo ID Law in the general election in November 2020

will continue to unreasonably endanger Kentuckians’ health and safety, as health

experts are “convinced” that the COVID-19 threat will persist in the fall. 202

         207.   While all Kentuckians remain at risk for COVID-19 in the fall, this burden

is even more pronounced for particularly vulnerable Kentuckians. As described above,

COVID-19 imposes an especially severe burden on certain voters—including Black

voters, older voters, and voters with underlying medical conditions 203—who have an

increased risk of suffering severe illness or death if they contract the virus. For these

voters, interacting with government workers or print shop employees will remain a life-

threatening risk. Requiring these endangered Kentuckians to visit a county clerk’s office

to vote in the general election in November 2020 would essentially eviscerate their

ability to obtain the health benefits of voting by mail. Thus, S.B. 2’s absentee provisions

will continue to put voters’ lives in danger through the general election in November

2020.

         208. Kentucky’s first-time implementation of the Photo ID Law for the general

election in November 2020 is an urgent problem that warrants this Court’s immediate

intervention. Kentucky’s maintenance of the Excuse Requirement is already impacting



202Christina Zhao, Fauci Says U.S. Will Have Coronavirus in the Fall After Trump
Says It Might Not Come Back, Newsweek (Apr. 22, 2020),
https://www.newsweek.com/fauci-says-us-will-have-coronavirus-fall-after-trump-says-
it-might-not-come-back-1499639; see supra ¶¶ 98–101.
203   See supra ¶¶ 121–53.
                                             80
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 81 of 95 PageID #: 81




the plaintiff organizations. LWVKY, Louisville Urban League, and Kentucky NAACP are

diverting resources now to respond to the new Photo ID Law, including by using their

limited time and resources to educate voters on how to obtain and copy photo ID in the

midst of a pandemic.

                   ii.   The Photo ID Requirement for Mail-In Absentee Ballot
                         Applications is Unrelated to Any Valid State Interest

            209. Even if the burdens on voting are found to be minimal, Kentucky’s photo

ID requirement for absentee ballot applications is unrelated to any valid state interest.

            210.   Kentucky may claim this requirement prevents voter fraud or safeguards

voter confidence, but there is no evidence of voter fraud in Kentucky. Defendant

Secretary Adams recently stated that, because he ran on a platform of fighting voting

fraud, he recognizes that concerns surrounding absentee voting are “partly on [him]

because [he] talked about it in [his] campaign.” 204 But since taking office, Adams’s

views have shifted. After recommending that all voters have the option to vote safely

from home in the Kentucky primary election, Adams stated that the “presumption that

absentee voting is less secure is frustrating because Kentucky has safeguards in place to

protect against fraud.” 205 Adams has also acknowledged that there “is no evidence of




204Pam Fessler, ‘It’s Partly On Me’: GOP Official Says Fraud Warnings Hamper Vote-
By-Mail Push, NPR (May 15, 2020), https://www.npr.org/2020/05/15/856189149/it-s-
partly-on-me-gop-official-says-fraud-warnings-hamper-vote-by-mail-
push?utm_medium=social&utm_term=nprnews&utm_source=facebook.com&utm_ca
mpaign=npr.
205   Id.

                                               81
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 82 of 95 PageID #: 82




extensive fraud in U.S. elections or of multiple voting,” 206 and that he is “not aware of

any instance over the past decade in which voter fraud was committed in Kentucky by

someone impersonating another eligible voter.” 207

         211.    To the extent that preventing voter fraud or safeguarding voter confidence

is considered a valid state interest despite the lack of evidence of voter fraud in

Kentucky, “the fact remains that nothing suggests that absentee ballot fraud would be

limited by a photo-identification requirement that applied to absentee voting.” 208

         212.    Under S.B. 2, a valid photo ID must possess: “1. The name of the

individual to whom the document was issued; and 2. A photograph of the individual to

whom the document was issued.” 209

         213.    The main purpose of requiring a voter to present photo ID at the polls is so

an election official can use the photo on the ID to verify the identity of the voter. Unlike

in-person voting, when the voter applies for an absentee ballot by placing a photocopied

picture of the voter’s ID in an envelope and mailing the ballot, there is “no way for the

state election officials to determine whether the photo ID actually belonged to the




206 LRC Public Information, Voter ID Bill Receives Favorable Hearing, Richmond
Register (Jan. 24, 2020), https://www.richmondregister.com/news/election/voter-id-
bill-receives-favorable-hearing/article_5a1129c3-9938-55b2-9443-e33bb16c1017.html.
207Joe Sonka, Kentucky Republicans Say Voter ID Bill Will ‘Increase Confidence’ in
Election Process, Louisville Courier Journal (Jan. 8, 2020), https://www.courier-
journal.com/story/news/politics/2020/01/08/voter-id-requirements-kentucky-
secretary-state-supports-bill/2846020001/.
208Am. Civ. Liberties Union of New Mexico v. Santillanes, 546 F.3d 1313, 1320 (10th
Cir. 2008).
209   S.B. 2 § 23(12).

                                              82
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 83 of 95 PageID #: 83




absentee voter,” because “he wouldn’t be presenting his face at the polling place for

comparison with the photo.” 210 Further, a photo ID is not necessary in the absentee

voting context, because “the unique procedures for absentee voting allow for a separate

process confirming the identification of a voter.” 211

            214.   Ultimately, “the absence of a person standing before the election officials

precludes linking the enclosed identification with the person actually casting the

ballot.”212 Since the primary purpose of a photo ID is rendered irrelevant in the

absentee ballot context, S.B. 2’s photo ID provisions for mail-in absentee ballot

applications must be invalidated because “even rational restrictions on the right to vote

are invidious if they are unrelated to voter qualifications.” 213

                                     CLAIMS FOR RELIEF

  Count 1: During the COVID-19 Crisis, Kentucky’s Absentee Requirements
    Burden the Fundamental Right to Vote in Violation of the First and
                        Fourteenth Amendments
                           (42 U.S.C. § 1983)

            215.   Plaintiffs reallege and reincorporate by reference all prior paragraphs of

this Complaint and the paragraphs in the counts below as though fully set forth herein.

            216.   Eligible individuals have a fundamental right to vote under the First and

Fourteenth Amendments of the U.S. Constitution. In cases where the fundamental right




210Crawford v. Marion Cty. Election Bd., 472 F.3d 949 (7th Cir. 2007), aff’d, 553 U.S.
181 (2008).
211   Santillanes, 546 F.3d at 1320.
212   Id.
213   Crawford, 553 U.S. at 189.

                                                 83
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 84 of 95 PageID #: 84




to vote is burdened, the court first determines the severity of the burden on the right to

vote by evaluating the character and magnitude of the asserted injury. 214 If the

restriction on the right to vote is a severe burden, then it is subject to strict scrutiny. 215

Strict scrutiny requires the restriction to be “narrowly drawn to advance a state interest

of compelling importance.” 216 “[R]egulations that impose a more-than-minimal but

less-than-severe burden” are subject to a more “flexible” analysis. 217 And “minimally

burdensome and nondiscriminatory” regulations are subject to a “less-searching

examination closer to rational basis.” 218

            217.   If this Court does not grant the relief that Plaintiffs request, the

combination of the Defendants' enforcement of the Excuse Requirement and the health

risks posed by the COVID-19 pandemic will severely and unduly burden the right to

vote—because for thousands of eligible voters, the inability to use mail-in absentee

ballots to vote safely from home means they will not be able to vote at all. This burden is

especially severe for voters who face increased risk of serious illness or death from

voting during the COVID-19 pandemic, including voters with underlying medical

conditions, Black voters, older voters, and voters with disabilities. Thus, Defendants’

enforcement of the Excuse Requirement during the pandemic will prevent or virtually

prevent Kentuckians from exercising their right to vote.


214Burdick v. Takushi, 504 U.S. 428, 434 (1992); Anderson v. Celebrezze, 460 U.S. 780
(1983).
215   See id. at 434.
216   Burdick, 504 U.S. at 434 (quoting Norman v. Reed, 502 U.S. 279, 289 (1992)).
217   Ohio Democratic Party v. Husted, 834 F.3d 620, 627 (6th Cir. 2016).
218   Id.
                                                  84
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 85 of 95 PageID #: 85




       218.   By enforcing Kentucky’s Excuse Requirement, Defendants, acting under

color of state law, will deprive Plaintiffs Michael Collins, Jeffrey Cosby, Thela Elliott,

Gracie Lewis, DeJuan Nash, and Tiffany Price of rights secured to them by the First and

Fourteenth Amendments to the U.S. Constitution—namely, the fundamental right to

vote—and protected by 42 U.S.C. § 1983. Enforcement of the Excuse Requirement will

also strip members and or/clients of the LWVKY, Louisville Urban League, and

Kentucky NAACP of their right to vote.

       219.   In addition to endangering individual voters and their communities,

Defendants’ enforcement of the Excuse Requirement will also require organizations like

the LWVKY, Louisville Urban League, and Kentucky NAACP to funnel resources

intended for voter registration and restoration efforts toward helping Kentuckians

minimize the public health and safety risks of in-person elections.

       220. Defendants cannot provide any colorable justification for their refusal to

make changes to Kentucky’s voting system that accommodate the significant challenges

voters will face in the general election in November 2020 as a result of the pandemic.

Defendants’ maintenance of the Excuse Requirement is not supported by any state

interest that is sufficient to justify the resulting burdens on the right to vote. This fact is

underscored by Defendants’ decision to relax the Excuse Requirement for the June 23,

2020 primary, which seriously undermines any justification for refusing to do the same

for the November 3, 2020 general election.




                                              85
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 86 of 95 PageID #: 86




          221.   In light of public health officials’ assurances that the United States “will

have coronavirus in the fall,” 219 Defendants’ failure to provide all Kentucky voters with

the ability to vote safely from home during the time of the COVID-19 pandemic cannot

pass constitutional muster. Unless Plaintiffs are granted the relief requested herein,

thousands of Kentuckians’ right to vote—including each of the individual plaintiffs and

many members and/or clients of the LWVKY, Louisville Urban League, and Kentucky

NAACP—will be severely burdened or eliminated entirely in the upcoming general

election on November 3, 2020.

          222.   Additionally, in order to implement relaxation of the Excuse Requirement

effectively under the circumstances of the COVID-19 pandemic, other modifications in

place for the June 23, 2020 primary must be in place for the November 3, 2020 election.

These are:

                       i.      Eliminating the notarization requirement for medical

                 emergency absentee ballot applications; 220

                      ii.      Counting all ballots postmarked by Election Day and

                 received by close of business on the Saturday following the election; 221 and




219Savannah Behrmann, ‘Convinced’: Fauci Says There Will Be Coronavirus in the Fall
After Trump Says ‘It May Not Come Back’, USA Today (Apr. 23, 2020),
https://www.usatoday.com/story/news/politics/2020/04/22/coronavirus-dr-anthony-
fauci-says-i-am-convinced-second-wave/3009131001/.
220Ky. Bd. of Elections, Procedures for June 23, 2020 Election, 31 Ky. Admin. Regs.
4:190E § 3 (2020).
221   Id. § 6.

                                                86
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 87 of 95 PageID #: 87




                     iii.      Requiring Defendants to make a reasonable effort to contact

                 voters whose ballots are rejected during election officials’ signature

                 verification process and to provide the voter with a timeframe and manner

                 in which the voter may cure the discrepancy. 222

          223.   Failure to impose these requirements for the November 3, 2020 election in

order to fully effectuate relaxation of the Excuse Requirement, under the circumstances

of the COVID-19 pandemic, will impose a severe and unreasonable burden on the voters

of Kentucky and is therefore invalid under the Anderson-Burdick framework. 223 Thus,

the Defendants’ failure to continue implementing these modifications during the

pandemic will prevent or virtually prevent Kentuckians from exercising their right to

vote.

          224.   In light of public health officials’ assurances that the United States “will

have coronavirus in the fall,” 224 Defendants’ failure to provide all Kentucky voters with

the ability to vote safely from home during the time of the COVID-19 pandemic cannot

pass constitutional muster. Unless Plaintiffs are granted the relief requested herein,

thousands of Kentuckians’ right to vote—including each of the individual plaintiffs and

many members of the LWVKY, Louisville Urban League, and Kentucky NAACP—will be




222   Id. § 9.
223   See Burdick, 504 U.S. 428; Anderson, 460 U.S. 780.
224Savannah Behrmann, ‘Convinced’: Fauci Says There Will Be Coronavirus in the Fall
After Trump Says ‘It May Not Come Back’, USA Today (Apr. 23, 2020),
https://www.usatoday.com/story/news/politics/2020/04/22/coronavirus-dr-anthony-
fauci-says-i-am-convinced-second-wave/3009131001/.
                                                87
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 88 of 95 PageID #: 88




severely burdened or eliminated entirely in the upcoming general election on November

3, 2020.

  Count 2: During the COVID-19 Crisis, Kentucky’s Photo ID Law Burdens
   the Fundamental Right to Vote in Violation of the First and Fourteenth
                              Amendments
                            (42 U.S.C. § 1983)

         225.   Plaintiffs reallege and reincorporate by reference all prior paragraphs of

this Complaint and the paragraphs in the counts below as though fully set forth herein.

         226.   In cases where the fundamental right to vote is burdened, the court first

determines the severity of the burden on the right to vote and then applies the

appropriate level of scrutiny, as detailed above. 225 The heavier the burden, the more

compelling the state’s interest must be. 226 For severe burdens, strict scrutiny applies. 227

         227.   The combination of the Defendants’ enforcement of S.B. 2 and the health

risks posed by the COVID-19 pandemic imposes a severe burden on the right to vote.

S.B. 2 mandates that voters provide a valid photo ID before casting a ballot in person.

Similarly, voters applying for an absentee ballot must include a copy of valid photo ID

with their application. For those voters without photo ID, obtaining one is currently

impossible. All but one of the statewide license-issuance locations are currently closed.

         228.   Even if voters do have a photo ID, S.B. 2 requires a photocopy of that ID to

be included in the absentee ballot application. For voters without a copy machine in

their home, this requirement imposes a severe burden by forcing voters to enter



225   See supra ¶ 216.
226   See Ohio Democratic Party, 834 F.3d at 627.
227   See Burdick, 504 U.S. at 434.
                                              88
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 89 of 95 PageID #: 89




businesses in public use to photocopy their ID, putting them in danger of contracting

coronavirus. This burden is especially severe for voters who face increased risk of

serious illness or death from contact with others during the COVID-19 pandemic,

including voters with underlying medical conditions, Black voters, older voters, and

voters with certain disabilities.

       229.   Even if government offices and printing/copying businesses reopen,

Kentucky voters will continue to face these health risks through the general election in

November 2020. As the CDC and the Kentucky Department of Public Health have

recommended, the most effective way to prevent contracting COVID-19 is to “practice

social distancing, meaning staying at home as much as possible and otherwise

maintaining six feet of distance from other individuals.” 228 Forcing Kentuckians to

reject this advice and interact with others in places of public use in order to vote

constitutes a severe and unnecessary danger to individual health and public safety.

       230.   S.B. 2’s only exception to the photo ID requirement does not obviate the

unacceptable risks to voters’ health and safety that the statute inflicts. First, S.B. 2’s

Impediment Requirement does not provide an exemption for those Kentucky voters

who reasonably fear they will contract COVID-19 if forced to obtain a photo ID during

the pandemic. And second, even for voters who can claim one of the narrowly

prescribed, statutorily enumerated impediments, fulfilling the Impediment

Requirement during the pandemic imposes the same unacceptable risks as the photo ID



  Ky. Office of the Governor, State of Emergency Relating to Kentucky Elections,
228

Exec. Order 2020-296 (Apr. 24, 2020); Ky. Bd. of Elections, Procedures for June 23,
2020 Election, 31 Ky. Admin. Regs. 4:190E (2020).
                                              89
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 90 of 95 PageID #: 90




requirement itself, as it requires voters to subject themselves to potential exposure to

COVID-19 by executing a voter affirmation in front of an election official. Thus, the

enforcement of S.B. 2 during the pandemic will prevent or virtually prevent Kentuckians

from exercising their right to vote.

       231.   By enforcing Kentucky’s Photo ID Law, Defendants, acting under color of

state law, will deprive Plaintiffs Jeffrey Cosby, Thela Elliott, and Tiffany Price of rights

secured to them by the First and Fourteenth Amendments to the U.S. Constitution—

namely, the fundamental right to vote—and protected by 42 U.S.C. § 1983. Enforcement

of the Excuse Requirement will also strip members and/or clients of the LWVKY,

Louisville Urban League, and Kentucky NAACP of their right to vote.

       232.   In addition to endangering individual voters and their communities,

Defendants’ enforcement of the Photo ID Law will also require organizations like the

LWVKY, Louisville Urban League, and Kentucky NAACP to funnel resources intended

for voter registration and restoration efforts toward assisting Kentuckians with

compliance with the Photo ID Law.

       233.   There is no valid state interest in requiring a photocopy of a photo ID with

an absentee ballot application. The purpose of requiring a photo ID is to allow an

election official to verify the identity of the voter by comparing the photo on the ID with

the voter in front of them. This purpose is not fulfilled under S.B. 2. Election officials

have no way of verifying who put the copy of the ID in the envelope with the absentee

ballot application. Thus, traditional justifications for photo ID laws, such as preventing

voter fraud and bolstering public confidence in election integrity, are irrelevant in this

context.

                                             90
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 91 of 95 PageID #: 91




       234.   Furthermore, given the clear life-threatening danger posed by COVID-19

to all voters, any interest Kentucky may have in preventing election fraud or

safeguarding election integrity is outweighed by the need to simultaneously protect both

human life and the franchise.

       235.   This Court should enjoin the Photo ID Law and provide appropriate relief

to ensure all voters may safely access absentee voting for the general election.

                                REQUESTED RELIEF

       WHEREFORE, Plaintiffs respectfully request that this Court:

       A.     Declare that Kentucky’s enforcement of the Excuse Requirement (as

codified by Ky. Rev. Stat. §§ 117.077 and 117.085) violates the fundamental right to vote

under the First and Fourteenth Amendments to the U.S. Constitution while the risk of

community transmission of COVID-19 continues to threaten the health and safety of

Kentucky voters;

       B.     Declare that Defendants’ failure to extend the modifications they have

already provided to protect the right to vote and “reduce[] the amount of exposure

voters, poll workers, and administrators have to possible infection” 229 in the June

primary election to the November general election violates the fundamental right to vote

under the First and Fourteenth Amendments to the U.S. Constitution while the risk of

community transmission of COVID-19 continues to threaten the health and safety of

Kentucky voters. These measures include: (a) eliminating the notarization requirement

for medical emergency absentee ballots, (b) counting all ballots that are postmarked by


229See Ky. Bd. of Elections, Procedures for June 23, 2020 Election, 31 Ky. Admin. Regs.
4:190E (2020).
                                            91
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 92 of 95 PageID #: 92




Election Day and received by the Saturday following the election, and (c) making a

reasonable effort to contact voters whose ballots are rejected during election officials’

signature verification process and to provide the voter with a timeframe and manner in

which the voter may cure the discrepancy.

       C.     Declare that Kentucky’s enforcement of the Photo ID Law (as stated in S.B.

2 §§ 1(1) and 5(2)) violates the fundamental right to vote under the First and Fourteenth

Amendments to the U.S. Constitution while the risk of community transmission of

COVID-19 continues to threaten the health and safety of Kentucky voters;

       D.     Issue a preliminary and permanent injunction that orders relief including:

                     1.     Prohibiting Defendants and their respective agents, officers,

              employees, and successors, and all persons acting in concert with each or

              any of them, from enforcing the Excuse Requirement (as codified by Ky.

              Rev. Stat. §§ 117.077 and 117.085) to prevent any eligible voter, regardless

              of age and physical condition, to request, receive, and have counted, an

              absentee ballot while the risk of community transmission of COVID-19

              continues to threaten the health and safety of Kentucky voters;

                     2.     Ordering Defendants and their respective agents, officers,

              employees, and successors, and all persons acting in concert with each or

              any of them, to apply to the November 3, 2020 general election the same

              precautions that Defendants have already enacted to conduct the June 23,

              2020 primary election “in a manner that reduces the amount of exposure




                                             92
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 93 of 95 PageID #: 93




            voters, poll workers, and administrators have to possible infection” 230—

            including (a) eliminating the notarization requirement for medical

            emergency absentee ballots, (b) counting all ballots that are postmarked

            by Election Day and received by the Saturday following the election, and

            (c) making a reasonable effort to contact voters whose ballots are rejected

            during election officials’ signature verification process and to provide the

            voter with a timeframe and manner in which the voter may cure the

            discrepancy—while the risk of community transmission of COVID-19

            continues to threaten the health and safety of Kentucky voters;

                   3.     Prohibiting Defendants and their respective agents, officers,

            employees, and successors, and all persons acting in concert with each or

            any of them, from enforcing the Photo ID Law (as stated in S.B. 2) for all

            voters while the risk of community transmission of COVID-19 continues to

            threaten the health and safety of Kentucky voters;

                   4.     Ordering Defendants and their respective agents, officers,

            employees, and successors, and all persons acting in concert with each or

            any of them, to modify election materials, including absentee ballots, to

            reflect the elimination of the excuse and photo ID requirements, and

            conduct a public information campaign informing Kentucky voters about

            the elimination of the excuse and photo ID requirements, in coordination

            with city and county officials before and during the absentee balloting



230   Id.
                                          93
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 94 of 95 PageID #: 94




             period, and ordering Defendants to issue guidance instructing city and

             county election officials to issue absentee ballots to all eligible voters;

      E.     Award Plaintiffs attorneys’ fees in this action;

      F.     Award Plaintiffs their costs of suit; and

      G.     Grant such other and further relief as this Court deems just and proper in

the circumstances.




                                            94
 Case 3:20-cv-00375-CRS Document 1 Filed 05/27/20 Page 95 of 95 PageID #: 95




                                            Respectfully submitted,



                                              /s Corey Shapiro____________

Adriel I. Cepeda Derieux*                   Corey Shapiro, Ky. Bar No. 96897
Sophia Lin Lakin*                             Counsel of Record
Dale E. Ho*                                 Heather Gatnarek, Ky. Bar No. 95113
AMERICAN CIVIL LIBERTIES UNION FOUNDATION   ACLU OF KENTUCKY FOUNDATION
125 Broad Street, 18th Floor                325 W. Main Street, #2210
New York, NY 10004                          Louisville, KY 40202
(212) 549-2500                              (502) 581-9746
acepedaderieux@aclu.org                     corey@aclu-ky.org
slakin@aclu.org                             heather@aclu-ky.org
dho@aclu.org
                                            Megan C. Keenan*
Ceridwen Cherry*                            Mary Elise Holman*
AMERICAN CIVIL LIBERTIES UNION FOUNDATION   Scott J. Garfing*
915 15TH STREET, NW                         COVINGTON & BURLING LLP
Washington, DC 20005-2313                   One CityCenter
(202) 675-2326                              850 Tenth Street, NW
ccherry@aclu.org                            Washington, DC 20001-4956
                                            (202) 662-6000
Ezra Rosenberg*                             mkeenan@cov.com
Ajay Saini*                                 eholman@cov.com
Natasha Chabria*                            sgarfing@cov.com
LAWYERS’ COMMITTEE FOR CIVIL RIGHTS
  UNDER LAW                                 Robert D. Fram*
1500 K Street NW, Suite 900                 COVINGTON & BURLING LLP
Washington, DC 20005                        Salesforce Tower
(202) 662-8600                              415 Mission Street, Suite 5400
erosenberg@lawyerscommittee.org             San Francisco, CA 94105-2533
asaini@lawyerscommittee.org                 (415) 591-6000
natashachabria@lawyerscommittee.org         rfram@cov.com

                                            Sharon Kim*
                                            COVINGTON & BURLING LLP
                                            The New York Times Building
                                            620 Eighth Avenue
                                            New York, NY 10018-1405
                                            (212) 841-1000
                                            shkim@cov.com

Date: May 27, 2020                          *Pro Hac Vice forthcoming

                                      95
